       Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 1 of 67




                          UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 __________________________________________
                                           :
COMMONWEALTH OF PENNSYLVANIA and :
STATE OF NEW JERSEY,                       :
                                           :
              Plaintiffs,                  :
                                           :
        v.                                 :    Case No. 2:17-cv-04540-WB
                                           :
DONALD J. TRUMP, et al.,                   :
                                           :
                                           :
              Defendants.                  :
__________________________________________:


  AMICI CURIAE BRIEF OF MASSACHUSETTS, CALIFORNIA, CONNECTICUT,
  DELAWARE, DISTRICT OF COLUMBIA, HAWAI’I, ILLINOIS, IOWA, MAINE,
  MARYLAND, MICHIGAN, MINNESOTA, NEVADA, NEW MEXICO, NEW YORK,
  NORTH CAROLINA, OREGON, RHODE ISLAND, VERMONT, VIRGINIA, AND
  WASHINGTON IN SUPPORT OF PLAINTIFFS’ MOTION FOR A PRELIMINARY
                            INJUNCTION



                                    MAURA HEALEY
                                    ATTORNEY GENERAL


                                    Jonathan B. Miller
                                    Jon Burke
                                    Julia E. Kobick
                                    Assistant Attorneys General
                                    Elizabeth Carnes Flynn
                                    Special Assistant Attorney General
                                    Office of the Massachusetts Attorney General
                                    One Ashburton Place
Date: January 7, 2019               Boston, Massachusetts 02108
           Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 2 of 67



                                                     TABLE OF CONTENTS

Table of Authorities ........................................................................................................................ ii

Introduction and Interests of Amici States .......................................................................................1

Summary of The Argument .............................................................................................................2

Argument .........................................................................................................................................3

     I.         States Across the Country Will Be Injured by the Final Rules......................................3

                A. The Rules Will Cause Women in Every State to Lose Contraceptive Coverage
                   and Thereby Inflict Financial Injury on States Nationwide .....................................3

                      1. The Rules Will Cause Hundreds of Thousands of People to Lose Coverage....4

                      2. The Rules Will Have a Nationwide Impact .......................................................6

                      3. The Rules Will Result in More Women Receiving Contraceptive Care
                         Through State-Funded Programs .....................................................................10

                      4. States Will Bear Increased Health Care Costs Associated With Unintended
                         Pregnancies and Negative Health Outcomes ...................................................12

                B. In This Era of Interstate Employment and College Attendance, These
                   Economic Injuries Will Transcend State Lines .....................................................13

     II.        A Nationwide Injury, Like the Injury Inflicted by the Final Rules, Requires a
                Nationwide Remedy.....................................................................................................15

                A. The Plaintiff States Have Standing to Seek a Nationwide Injunction ...................15

                B. A Preliminary Injunction Invalidating the Rules Nationwide Is Necessary to
                   Alleviate the Harms That Will Be Caused by the Rules ........................................17

Conclusion .....................................................................................................................................19




                                                                        i
          Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 3 of 67



                                              TABLE OF AUTHORITIES

Cases

Abington Mem. Hosp. v. Heckler,
       750 F.2d 242 (3d Cir. 1984)...............................................................................................18

Acierno v. New Castle Cty.,
       40 F.3d 645 (3d Cir. 1994).................................................................................................19

Alfred L. Snapp & Sons, Inc. v. Puerto Rico,
       458 U.S. 592 (1982) ...........................................................................................................19

Califano v. Yamasaki,
       442 U.S. 682 (1979) ...........................................................................................................18

California v. Azar,
       --- F.3d ---, 2018 WL 6566752 (9th Cir. Dec. 13, 2018) .....................................................3

Ciba-Geigy Corp. v. Bolar Pharmaceutical Co., Inc.,
      747 F.2d 844 (3d Cir. 1984)...............................................................................................17

Council Tree Communications, Inc. v. FCC,
      619 F.3d 235 (3d Cir. 2010)...............................................................................................17

Earth Island Inst. v. Ruthenbeck,
       490 F.3d 687 (9th Cir. 2007) ....................................................................................... 16-17

eBay v. MercExchange, L.L.C.,
       547 U.S. 388 (2006) ...........................................................................................................16

Harmon v. Thornburgh,
     878 F.2d 484 (D.C. Cir. 1989) ...........................................................................................17

Hecht Co. v. Bowles,
       321 U.S. 321, 329-30 (1944) .............................................................................................16

Kansas v. Nebraska,
      135 S. Ct. 1042 (2015) .......................................................................................................16

Madsen v. Women’s Health Ctr. Inc.,
      512 U.S. 753 (1994) ...........................................................................................................18

McLendon v. Continental Can Co.,
     908 F.2d 1171 (3d. Cir. 1990)............................................................................................18



                                                                   ii
          Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 4 of 67



Nat’l Mining Ass’n v. U.S. Army Corps of Eng’rs,
       145 F.3d 1399 (D.C. Cir. 1998) ...................................................................................17, 18

Pennsylvania v. Trump,
      281 F. Supp. 3d 553 (E.D. Pa. 2017) .........................................................................3, 5, 16

Porter v. Warner Holding Co.,
       328 U.S. 395 (1946) ...........................................................................................................16

Prometheus Radio Project v. FCC,
      652 F.3d 431 (3d Cir. 2011)...............................................................................................17

S.E.C. v. Wencke,
        622 F.2d 1363 (9th Cir. 1980) ...........................................................................................16

Town of Chester v. Laroe Estates, Inc.,
      137 S. Ct. 1645 (2017) .......................................................................................................15

Trump v. Int’l Refugee Assistance Project,
      137 S. Ct. 2080 (2017) .......................................................................................................16

United States v. Oakland Cannabis Buyers’ Co-op.,
       532 U.S. 483 (2001) ...........................................................................................................16

Statutes and Regulations

Administrative Procedure Act, 5 U.S.C. § 706(2) .........................................................................17

80 Fed. Reg. 41318 (July 14, 2015) .................................................................................................6

82 Fed. Reg. 47792 (Oct. 13, 2017)....................................................................................... passim

83 Fed. Reg. 2642 (Jan. 18, 2018) .................................................................................................10

Religious Exemptions and Accommodations for Coverage of Certain Preventive Services
Under the Affordable Care Act, 83 Fed. Reg. 57536 (Nov. 15, 2018) .................................. passim

Moral Exemptions and Accommodations for Coverage of Certain Preventive Services
Under the Affordable Care Act, 83 Fed. Reg. 57592 (Nov. 15, 2018) .................................. passim

130 Code Mass. Regs. 450.317......................................................................................................12




                                                                  iii
           Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 5 of 67



Miscellaneous

A. Sonfield et al., Public Costs from Unintended Pregnancies and the Role of Public Insurance
Programs in Paying for Pregnancy-Related Care: National and State Estimates for 2010,
Guttmacher Institute (Feb. 2015) ...................................................................................................12

A. Swanson & J. O’Connell, What the U.S. Map Should Really Look Like, Wash. Post
(Dec. 12, 2016) .............................................................................................................................13

G. Nelson & A. Rae, An Economic Geography of the United States: From Commutes to
Megaregions, PLOS One (Nov. 30, 2016) ....................................................................................13

Gov’t Accountability Office, Health Insurance: Most College Students Are Covered through
Employer-Sponsored Plans, and Some Colleges and States Are Taking Steps to Increase
Coverage (Mar. 2008) ....................................................................................................................14

Guttmacher Institute, Medicaid Family Planning Eligibility Expansions (May 2018) .................10

Institute of Medicine, CLINICAL PREVENTIVE SERVICES FOR WOMEN: CLOSING THE GAPS 51
(2011) ...............................................................................................................................................7

Kaiser Family Foundation, “Employer Health Benefits, 2018 Annual Survey,” 103 (2018) .......12

Nat’l Ctr. for Education Statistics, “Residence and Migration of All First-Time
Degree/Certificate-Seeking Undergraduates,” Digest of Education Statistics (2017)...................14

S. Rollins et al., “Young, Uninsured and in Debt: Why Young Adults Lack Health Insurance
and How the Affordable Care Act is Helping,” The Commonwealth Fund (June 2012) ..............14

U.S. Census Bureau, Out-of-State and Long Commutes: 2011, American Community Survey
Reports (Feb. 2013) .......................................................................................................................14

U.S. Dept. of Labor, Bureau of Labor Statistics, “24 percent of employed people did some or
all of their work at home in 2015,” The Economics Daily (July 8, 2016) .....................................13




                                                                         iv
        Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 6 of 67



                 INTRODUCTION AND INTERESTS OF AMICI STATES

       The Amici States have a compelling interest in protecting the health, wellbeing, and

economic security of their residents. To promote this interest, the States are committed to ensuring

a strong and robust regulatory regime that makes contraception as widely available and affordable

as possible. Access to contraception advances educational opportunity, workplace equality, and

financial empowerment for women; improves the health of women and children; and reduces

healthcare-related costs for individuals, families, and States.

       The Patient Protection and Affordable Care Act’s (“ACA”) “contraceptive mandate” plays

a critical role in ensuring State residents access to affordable contraception. Most women receive

health care coverage through employer-sponsored health plans. The ACA requires employer-

sponsored plans to provide comprehensive, no-cost coverage for contraceptive care and services.

The Amici States have an interest in ensuring that, in implementing the contraceptive mandate, the

defendant federal agencies develop regulations that further women’s health and equality and that

do not impose unjustifiable costs on the States. In addition, the Amici States have an interest in a

fair and transparent federal regulatory process. The Amici States depend on federal agencies to

follow proper rulemaking procedures designed to incorporate a broad array of interests—including

those of State and local governments—before making important, and often complex, regulatory

decisions.

       The two Final Rules challenged in this case, which authorize employers and universities

nationwide to prevent their employees and students from receiving the seamless access to

contraceptive care and services guaranteed by the ACA, threaten each of these interests. The

Amici States submit this brief to explain why they will be injured by the Final Rules, and why this

Court should issue a preliminary injunction barring enforcement of the Final Rules anywhere in



                                                  1
        Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 7 of 67



the United States.

                               SUMMARY OF THE ARGUMENT

        Through this case, the Commonwealth of Pennsylvania and the State of New Jersey (the

“Plaintiff States”) seek to protect themselves, other States, and women across the country from the

harms that will result from Defendants’ attempt to nullify provisions of the ACA that guarantee

women equal access to preventive medical care—specifically contraceptive care and services.

Defendants have issued two Final Rules (the “Rules”) that authorize employers with religious or

moral objections to contraception to block employees, students, and their dependents from

receiving contraceptive coverage. See Religious Exemptions and Accommodations for Coverage

of Certain Preventive Services Under the Affordable Care Act, 83 Fed. Reg. 57536 (Nov. 15,

2018); Moral Exemptions and Accommodations for Coverage of Certain Preventive Services

Under the Affordable Care Act, 83 Fed. Reg. 57592 (Nov. 15, 2018).

        The Rules have caused—and will continue to cause—significant harm to States

nationwide. The Rules will deprive hundreds of thousands of employees, students, and their

dependents of contraceptive coverage, threatening the health and wellbeing of the States’ residents

and the economic and public health of the States generally. As a result, States will be forced to

expend millions of dollars to provide replacement contraceptive care and services for their

residents.

        Because the Rules will injure women and States across the country, this Court should

enjoin implementation of the Rules on a nationwide basis. When, as here, federal regulatory action

is unlawful, courts typically invalidate the action in its entirety. That relief is especially warranted

in this case, where the damage caused by the Rules will transcend State lines and where a




                                                   2
        Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 8 of 67



preliminary injunction limited in scope to Pennsylvania and New Jersey would not guarantee those

Plaintiff States complete relief.

                                          ARGUMENT

I.     States Across the Country Will Be Injured by the Final Rules.

       This Court previously ruled that the Plaintiff States have Article III standing to challenge

the Rules. Pennsylvania v. Trump, 281 F. Supp. 3d 553, 567 (E.D. Pa. 2017); accord California

v. Azar, --- F.3d ---, 2018 WL 6566752, *5-*8 (9th Cir. Dec. 13, 2018) (five other States have

standing under Article III to challenge the Rules). Like the Interim Final Rules (“IFRs”) that

preceded them, the Final Rules will “inflict a direct injury upon [the Plaintiff States] by imposing

substantial financial burdens on State coffers.” Pennsylvania, 253 F. Supp. 3d at 567. The Plaintiff

States, moreover, “see[k] to protect a quasi-sovereign interest—the health of [their] women

residents.” Id. at 566. That quasi-sovereign interest, this Court explained, “is inextricably

intertwined” with the Plaintiff States’ fiscal injury—namely, an “increase [in] expenditures for

State and local programs providing contraceptive services.” Id. at 567.

       The Plaintiff States’ basis for Article III standing to challenge the Final Rules now is even

stronger than their standing when Defendants issued the IFRs in October 2017. Defendants have

now determined that far more women will be harmed by the Final Rules than they had previously

estimated. See 83 Fed. Reg. 57578-80. Building off of that admission and this Court’s prior

determination that the Plaintiff States had standing under Article III to challenge the IFRs, this

brief will highlight the breadth of the nationwide injury to women and States across the country.

       A.      The Rules Will Cause Women in Every State to Lose Contraceptive
               Coverage and Thereby Inflict Financial Injury on States Nationwide.

       Across the country, the Final Rules will result in hundreds of thousands of employees and

students, as well as their dependents, losing the comprehensive contraceptive coverage guaranteed

                                                 3
       Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 9 of 67



by the ACA. That loss, in turn, will impose direct financial harm on the States. Many women

who lose contraceptive coverage as a result of the Rules will obtain replacement care and services

through state-funded programs. Others, who are not able to obtain replacement coverage, may

experience unintended pregnancies that impose additional costs on States.

               1.      The Rules Will Cause Hundreds of Thousands of People to Lose
                       Coverage.

       According to Defendants’ Regulatory Impact Analysis for the Final Rules (hereinafter “the

RIA”), 1 approximately three million people receive health insurance through employers and

universities that have already asserted religious objections to providing coverage for contraceptive

care and services under the ACA. See 83 Fed. Reg. 57575-78. Even more people receive

insurance through employers that will be newly eligible for the expanded religious and moral

exemptions provided by the Final Rules. See, e.g., 82 Fed. Reg. 47792, 47823 (Oct. 13, 2017)

(Interim Final Rule) (comparing the prevalence of religious and moral objections to

contraception); 83 Fed. Reg. 57628 (acknowledging that “uncertainty” concerning the prevalence

of moral objections justifies higher estimates of the Rules’ impact).

       Out of these millions, Defendants estimate that between 70,515 (“lower bound estimate”)

and 126,400 (“upper bound estimate”) women will lose employer-based coverage for their chosen

method of contraception if the Final Rules go into effect. 2 See 83 Fed. Reg. 57578, 57580, 57627-


   1
     The RIA is Defendants’ official, legally mandated explanation of each Rules’ anticipated
costs, benefits, and broader effects. See 83 Fed. Reg. 57573. The RIAs contained in the Final
Rules largely adopt the analysis contained in the IFRs except that, as discussed, see infra, note 2,
Defendants have significantly increased their estimate of the number of women who will lose
coverage as a result of the Rules.
   2
      These figures include only “women whose contraceptive costs will be impacted by the
expanded exemptions in these final rules.” 83 Fed. Reg. 57578. Notably, they represent a
significant increase from the estimates contained in the IFRs. In the IFRs, Defendants indicated
that between 31,715 and 120,000 women were likely to lose coverage. See 82 Fed. Reg. 47821,
47823, 47858. The increase from the IFRs to the Final Rules is largely attributable to the fact
                                                 4
       Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 10 of 67



28. These figures offer a conservative snapshot of the Rules’ direct and immediate effects. The

actual number of women affected is likely to be “significantly higher.” 3 Pennsylvania, 281 F.

Supp. 3d at 582.

       The lower and upper bounds are based on two different calculation methods. See 83 Fed.

Reg. 57575-81. The upper bound estimate—126,400 women—is based on nationwide survey data

concerning the number of employers that excluded contraceptive coverage from their insurance

plans in 2010, before the ACA went into effect. See 83 Fed. Reg. 57578-81; 82 Fed. Reg. 47821-

24. Defendants use this data to produce a statistical estimate of the number employers that will

use the expanded moral and religious exemptions provided by the Rules. Id. Notably, Defendants

assume that the number of women who will lose coverage as a result of the Rules will be only a

small fraction of the number of women who were denied contraceptive coverage prior to the ACA.

Id. The lower bound estimate—70,515 4—is based primarily on the number employers that have


that, in the IFRs, Defendants underestimated the number of people receiving contraceptive
coverage through the accommodation by approximately 2,000,000. Compare 82 Fed. Reg.
47821 (stating that 1,027,000 people “are covered in accommodated plans”), with 83 Fed. Reg.
57577 (stating that 2,907,000 people “were covered in plans using the accommodation under the
previous regulations”).
   3
      Defendants make a number of significant assumptions that create a “tendency toward
underestimation.” 83 Fed. Reg. 57581 n. 112. For example, Defendants’ estimates are based on
the assumption that “approximately 43.6% of women of childbearing age use women’s
contraceptive methods covered by the [ACA].” 83 Fed. Reg. 57576. The source cited for this
claim is a Fact Sheet published by the Guttmacher Institute, titled “Contraceptive Use in the
United States,” available at https://www.guttmacher.org/fact-sheet/contraceptive-use-united-
states. See 83 Fed. Reg. 57576 n. 85. That Fact Sheet, however, indicates only that 43.6% of
women of childbearing age have used a contraceptive method covered by the ACA “in the past
month.” Of course, over any period of time longer than a month, a higher, cumulative
percentage of women will use these methods of contraception. See id. (while only approximately
15% of women have used birth control pills “in the past month,” approximately 80% have used
them ever).
   4
     Of these 70,515 women, only 15 are attributable to the new moral exemption. See 83 Fed.
Reg. 57627. Defendants’ “uncertainty” about this low number was a basis for including the
upper bound estimate in the RIA. Id. at 57628. In contrast to the lower bound, the upper bound
estimate accounts to some extent for the strong likelihood that employers other than litigating
                                               5
       Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 11 of 67



previously asserted religious objections to providing contraceptive coverage under the ACA, either

through litigation (“litigating employers”) or by using the ACA’s existing accommodation

(“accommodated employers”). See 83 Fed. Reg. 57575-78; 82 Fed. Reg. 47815-21. 5

       Importantly, the figures provided in the RIA are adjusted for many factors that could affect

employers’ use of the expanded exemptions. For example, Defendants take into account the fact

that some objecting employers will continue to use the accommodation rather than the expanded

exemptions, see, e.g., 83 Fed. Reg. 57575, 82 Fed. Reg. 47815; that some employers are covered

by injunctions exempting them from the contraceptive mandate, 83 Fed. Reg. 57575-76, 82 Fed.

Reg. 47818; and that some employers who choose to use the expanded exemptions will object to

covering only a few contraceptive methods, 83 Fed. Reg. 57581, 82 Fed. Reg. 47823.

       In sum, the RIA establishes that, at a minimum, tens of thousands of women who are

currently using a method of contraception covered by the ACA will immediately lose their

employer-sponsored coverage as a direct result of the Rules, should the Rules go into effect.

               2.     The Rules Will Have a Nationwide Impact.

       The Rules will affect States across the country.        As discussed, Defendants’ more

comprehensive analysis of the Rules’ likely impact—that 126,400 women will lose coverage as a

result of the both the expanded moral and religious exemptions—is based on nationwide survey

data. See supra, at 5-6. There is nothing in the Administrative Record to suggest that the Rules


and accommodated employers will make use of the expanded exemptions, particularly the new
moral exemption. See 83 Fed. Reg. 57578-81.
   5
     Defendants do not know how many employers are actually using the accommodation.
Under the prior regulations, not all employers were required to provide notice to Defendants in
order to use the accommodation, and many did not do so. See 83 Fed. Reg. 57576; 82 Fed. Reg.
at 47817-18. For the purposes of the RIA, Defendants estimate that 209 employers have been
using the accommodation. Id. This figure is taken from an estimate originally made by the
Department of Health and Human Services (“HHS”) in 2014. Id. HHS has characterized the
figure as “likely…[an] underestimate.” 80 Fed. Reg. 41318, 41332 (July 14, 2015).

                                                6
       Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 12 of 67



will not have a nationwide impact, nor is there a basis to believe that women residing in any

particular State will be peculiarly unaffected by the Rules. 6

       The Administrative Record itself demonstrates the Rules’ nationwide impact. It identifies

litigating and accommodated employers and universities that have already raised religious

objections to providing contraceptive coverage under the ACA. See Exhibit A. 7 And it specifically

identifies the litigating employers and universities that Defendants expect will use the expanded

religious exemption created by the Rules. See id. These litigating employers and universities, as

demonstrated in the following chart, 8 are located in nearly every State in the country, including

Pennsylvania, New Jersey, and the Amici States.




   6
      The contraceptive equity laws that exist in some States may mitigate, but will not eliminate,
the harm caused by the Rules. With respect to the lower bound estimate, Defendants expect that
approximately 63% of women who work for accommodated employers and who lose coverage
because of the Rules will be covered by self-funded employer-based plans exempt from State
regulation due to preemption by the Employee Retirement and Income Security Act. See 83 Fed.
Reg. 57577. State contraceptive equity laws cannot, therefore, protect these women. The upper
bound estimate, for its part, already excludes women covered by State contraceptive equity laws.
The survey that the estimate is based upon was taken in 2010, after 29 States had already enacted
contraceptive equity laws. See Institute of Medicine, CLINICAL PREVENTIVE SERVICES FOR
WOMEN: CLOSING THE GAPS 51 (2011). Employers with fully insured plans in those States could
not, therefore, have exempted contraceptive coverage at that time, even if they had wanted to.
   7
      Exhibit A includes two spreadsheets that Defendants used to calculate the number of
women likely to be affected by the Rules in the RIA. The spreadsheets were included in the
Administrative Record filed in the District Court, at Exhibits 55 and 82, pp. 669264-70 and
670107-33. The RIA estimates that “6,400 women of childbearing age that use contraception
covered by the Guidelines…will be affected by use of the expanded exemption among litigating
entities.” 83 Fed. Reg. 57577 (emphasis added). The record identifies the “litigating entities”
included in this estimate. See Exhibit A, pp. 669264-70.
   8
     This chart was compiled by using Exhibits 55 and 82 of the Administrative Record, see
supra, note 7; complaints filed in each case brought by litigating employers and universities; and
publicly available information about employer and university locations. To be clear, the chart is
not exhaustive. Employers and universities other than the listed “litigating entities” are likely to
make use of the new exemptions. See supra, at 5-6.

                                                  7
     Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 13 of 67



                   Examples of Litigating Employers and Universities That Are
                        Not Required by State Law to Provide Contraceptive
          State     Coverage, and That the Federal Defendants Expect to Drop
                     Contraceptive Coverage Under the Expanded Exemptions
Alabama           Hobby Lobby Stores, Inc.; Eternal World Television Network, Inc.
Arizona           Hobby Lobby Stores, Inc.
Arkansas          Hobby Lobby Stores, Inc.; Mardel
California        Hobby Lobby Stores, Inc.
Colorado          Hobby Lobby Stores, Inc.; Association of Christian Schools,
                  International; Colorado Christian University; Mardel; Continuum
                  Health Partnerships Inc.; Mountain States Health Properties LLC;
                  Continuum Health Management LLC; CH-Greeley LLC; Family
                  Talk
Connecticut       Hobby Lobby Stores, Inc.
Florida           Hobby Lobby Stores, Inc.; Mersino Management Co.; CMA d/b/a
                  Shell Point Retirement Center; Ave Maria University; Ave Maria
                  School of Law; Rhodora J. Donahue Academy, Inc.; Beckwith
                  Electrical Co.; Alliance Community for Retirement Living; Cherry
                  Creek Mortgage Co.
Georgia           Hobby Lobby Stores, Inc.
Idaho             Hobby Lobby Stores, Inc.
Illinois          Hobby Lobby Stores, Inc.; Samaritan Ministries International;
                  Tyndale House Publishers, Inc.; Franciscan Alliance; Wheaton
                  College
Indiana           Hobby Lobby Stores, Inc.; Taylor University; Indiana Wesleyan
                  University; Mersino Management Co.; University of St. Francis;
                  St. Anne Home; Our Sunday Visitor; Franciscan Alliance; Grace
                  College and Seminary; Grote Industries, LLC; Ozinga Bros. Inc.;
                  Cherry Creek Mortgage Co.; Tonn and Blank Construction, LLC;
                  University of Notre Dame
Iowa              Hobby Lobby Stores, Inc.; Dordt College
Kansas            Hobby Lobby Stores, Inc.; Mardel; Sealco LLC; Villa St. Francis
                  Catholic Care Center; Randy Reed Automotive, Inc.
Kentucky          Hobby Lobby Stores, Inc.; Asbury Theological Seminary;
                  Encompass Develop Design and Construct LLC; The C.W.
                  Zumbiel Co.
Louisiana         Hobby Lobby Stores, Inc.; Mardel
Maine             Hobby Lobby Stores, Inc.
Maryland          Hobby Lobby Stores, Inc.; Global Pump Co.; Mersino
                  Management Co.
Massachusetts     Hobby Lobby Stores, Inc.; Autocam Medical
Michigan          Hobby Lobby Stores, Inc.; Autocam Medical; Midwest Fastener
                  Corp.; Mersino Management Co.
Minnesota         Hobby Lobby Stores, Inc.; Crown College; Annex Medical Inc.;
                  Sacred Heart Medical, Inc.; Doboszenski & Sons, Inc.; Feltl &
                  Co., Inc.; American Mfg Co.; Hastings Automotive, Inc.; Hastings
                                         8
       Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 14 of 67



                    Chrysler Center, Inc.; Cherry Creek Mortgage Co.; Stinson
                    Electric Inc.; The QC Group, Inc.; SMA, LLC
Mississippi         Hobby Lobby Stores, Inc.; American Family Association
Missouri            Hobby Lobby Stores, Inc.; Mardel; Sharpe Holdings, Inc.; Sioux
                    Chief Mfg. Co., Inc.
Montana             Hobby Lobby Stores, Inc.
Nebraska            Hobby Lobby Stores, Inc.; Mersino Management Co.
Nevada              Hobby Lobby Stores, Inc.
New Hampshire       Hobby Lobby Stores, Inc.
New Jersey          Hobby Lobby Stores, Inc.
New Mexico          Hobby Lobby Stores, Inc.
New York            Hobby Lobby Stores, Inc.
North Carolina      Hobby Lobby Stores, Inc.; Conestoga Wood Specialties Corp.
North Dakota        Hobby Lobby Stores, Inc.; Trinity Bible College; Treasure Island
                    Coins
Ohio                Hobby Lobby Stores, Inc.; Freshway Foods; Freshway Logistics;
                    The C.W. Zumbiel Co.; Electrolock Inc.; Stone River
                    Management Co.; Dunstone Co.; Johnson Welded Products, Inc.
Oklahoma            Hobby Lobby Stores, Inc.; Mardel; Southern Nazarene University;
                    Oklahoma Wesleyan University; Oklahoma Baptist University;
                    Korte & Luitjohan Contractors, Inc.
Oregon              Hobby Lobby Stores, Inc.
Pennsylvania        Hobby Lobby Stores, Inc.; Alliance Home of Carlisle (d/b/a
                    Chapel Pointe at Carlisle); Conestoga Wood Specialties Corp.;
                    Geneva College; Westminster Theological Seminary; Seneca
                    Hardwood Lumber
Rhode Island        Hobby Lobby Stores, Inc.
South Carolina      Hobby Lobby Stores, Inc.; Electrolock Inc.
South Dakota        Hobby Lobby Stores, Inc.
Tennessee           Hobby Lobby Stores, Inc.; Autocam Medical; Union University
Texas               Hobby Lobby Stores, Inc.; Mersino Management Co.; Mardel;
                    East Texas Baptist University; The Criswell College; The QC
                    Group, Inc.; University of Dallas; Catholic Charities; Sealco LLC;
                    Insight for Living Ministries; M&N Plastics, Inc.; Cherry Creek
                    Mortgage Co.
Utah                Hobby Lobby Stores, Inc.; Cherry Creek Mortgage Co.
Vermont             Hobby Lobby Stores, Inc.
Virginia            Hobby Lobby Stores, Inc.; Media Research Center; Trijicon, Inc.
Washington          Hobby Lobby Stores, Inc.; Conestoga Wood Specialties Corp.
West Virginia       Hobby Lobby Stores, Inc.
Wisconsin           Hobby Lobby Stores, Inc.
Wyoming             Hobby Lobby Stores, Inc.




                                           9
        Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 15 of 67



Collectively, these employers and universities employ or enroll hundreds of thousands of people

across the country, many of whom also have dependents receiving insurance through these plans.

See Exhibit A, pp. 669264-70.

               3.      The Rules Will Result in More Women Receiving Contraceptive Care
                       Through State-Funded Programs.

        The RIA estimates that the direct cost of providing replacement contraceptive care and

services for women who lose employer-sponsored coverage because of the Rules will be between

$41.2 and $67.3 million annually. 9 See 83 Fed. Reg. 57578. States will bear a significant share

of this cost. As Defendants acknowledge—in attempting to downplay the Rules’ impact on women

and their families—women who lose coverage as a result of the Rules will receive care and services

through state-funded programs. See, e.g., 82 Fed. Reg. 47803. Millions of women across the

country who have health insurance through an employer-sponsored plan are also eligible for a

range of state-funded programs.

        Among the Plaintiff and Amici States, eligibility limits for state-sponsored programs extend

up to 300% of the Federal Poverty Level (“FPL”) (and in limited circumstances beyond), with

many such programs falling in the range of 200% to 250% of FPL. 10 With the 2018 FPL set at

$20,780 for a family of three, $25,100 for a family of four, and higher for larger families, see 83

Fed. Reg. 2642, 2643 (Jan. 18, 2018), this means that many women earning more than $40,000

per year and even some women earning over $70,000 may be eligible under these programs. State

programs typically fall into three categories: Medicaid, Medicaid Family Planning Expansion, and


    9
       As with the number of women likely to lose coverage, this cost estimate represents a
significant increase from the IFRs’ estimate of $18.5 to $63.8 million annually. See 82 Fed. Reg.
47821, 47823-24.
   10
       Guttmacher Institute, Medicaid Family Planning Eligibility Expansions (May 2018),
https://www.guttmacher.org/state-policy/explore/medicaid-family-planning-eligibility-
expansions.

                                                10
        Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 16 of 67



Title X/State Family Planning. Coverage through employer-sponsored insurance generally does

not render women ineligible, particularly where coverage has been declined by the employer,

though not all States serve as secondary payers under their Medicaid programs. As shown in

Exhibit B, a significant number of women with employer-sponsored insurance will be income-

eligible for coverage under State programs when their employers choose to avail themselves of the

exemptions created by the Rules. Overall, for the States included in the estimate, there are

7,173,998 income-eligible women, with 4,407,494 in plans that are not subject to any state-

imposed contraception mandate.

        States will also be required to fund coverage for women through their Medicaid programs.

For example, Medicaid programs in at least 14 States serve as secondary payers for eligible

individuals even if they have other forms of insurance. Using the basic Medicaid program income

threshold (138% FPL), 11 there are approximately 1,212,166 women eligible to receive this type of

“wraparound” coverage for contraceptive care and services in these States if their employers object

to providing such coverage on religious or moral grounds.

        The Amici States’ experience confirms that women who cannot utilize existing health care

coverage (particularly when it comes to reproductive health) routinely seek coverage from state-

funded programs, including at community health centers.         In fact, many women who lose

contraceptive coverage because of the Rules will already be utilizing such programs for other

healthcare costs. In Massachusetts, for example, the State Medicaid program, MassHealth, already

covers more than 150,000 residents with inadequate commercial insurance. For these women,

there will be no need to “seek out” state-funded care; they will automatically receive state-funded


   11
       Twenty-five States have extended Medicaid eligibility for family planning services above
this income threshold. See supra, at n. 10. As a result, this figure likely understates the number
of eligible women.

                                                11
        Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 17 of 67



replacement coverage.

               4.       States Will Bear Increased Health Care Costs Associated with
                        Unintended Pregnancies and Negative Health Outcomes.

        The reduction in access to contraception caused by the Rules will also lead to an increase

in unintended pregnancies and negative health outcomes for women and children. 12 This will

impose additional costs on States, which already spend billions of dollars annually on unintended

pregnancies. 13 The fact that women who lose contraceptive coverage because of the Rules will

retain the balance of coverage provided by their employer-sponsored plans will not insulate States

from harm. Increased health care costs will be passed on to the States through Medicaid and other

programs that provide wrap-around coverage and reimbursement for deductibles, co-insurance,

emergency care, and other amounts and services not covered by primary insurance. 14 These are

significant costs: the average employer-sponsored plan has an annual deductible of $1,573 for

individuals and, depending on plan-type, up to $4,527 for families, and most plans impose

additional cost-sharing fees for emergency room and hospital care. 15 State Medicaid programs

will thus assume significant costs associated with the unintended pregnancies of women who lose

coverage because of the Rules.




   12
      Defendants acknowledge that a “noteworthy” potential effect of the Rules will be an
increase in spending on “pregnancy-related medical services.” 83 Fed. Reg. 57585 & n. 123.
   13
       A. Sonfield et al., Public Costs from Unintended Pregnancies and the Role of Public
Insurance Programs in Paying for Pregnancy-Related Care: National and State Estimates for
2010, Guttmacher Institute (Feb. 2015),
https://www.guttmacher.org/sites/default/files/report_pdf/public-costs-of-up-2010.pdf.
   14
      See, e.g., 130 Code Mass. Regs. 450.317 (MassHealth’s wrap-around insurance
regulations).
   15
      See Kaiser Family Foundation, “Employer Health Benefits, 2018 Annual Survey,” 103,
114 (2018).

                                               12
        Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 18 of 67



        B.     In This Era of Interstate Employment and College Attendance, These
               Economic Injuries Will Transcend State Lines.

        The economic injuries inflicted by the Rules not only will occur in every State, but also

will cross State borders. In today’s interconnected economy, changes in access to healthcare and

health insurance in one State invariably affect other States. Thus, if an employer or university

drops contraceptive coverage for its employees or students under the Rules, the consequences of

that action will be felt outside the State or States in which the employer or university is located.

As a result, even the partial measures a State may take to mitigate the damages caused by the Final

Rules—for example, a State contraception mandate, from which all self-funded plans would be

exempt—are of limited use in protecting the State’s residents and forestalling financial injury to

the State. For the same reasons, an injunction limited only to the Plaintiff States could not protect

them from all of the financial harms caused by the Final Rules.

        Consider a few examples. Workers today often commute to or telework 16 for employers

that are located in States other than the State in which they live. Recent research on commuter

patterns found that employees congregate in “mega-regions” nationwide that span State

boundaries, and that these mega-regions are a more meaningful representation of economic ties

than are State borders. 17 Research on commuting patterns bears out this phenomenon. Significant

numbers of New Jersey and Pennsylvania residents, for example, travel each day to jobs in other


   16
       See, e.g., U.S. Dept. of Labor, Bureau of Labor Statistics, “24 percent of employed people
did some or all of their work at home in 2015,” The Economics Daily (July 8, 2016),
https://www.bls.gov/opub/ted/2016/24-percent-of-employed-people-did-some-or-all-of-their-
work-at-home-in-2015.htm.
   17
       See G. Nelson & A. Rae, An Economic Geography of the United States: From Commutes
to Megaregions, PLOS One (Nov. 30, 2016),
https://journals.plos.org/plosone/article/file?id=10.1371/journal.pone.0166083&type=printable;
A. Swanson & J. O’Connell, What the U.S. Map Should Really Look Like, Wash. Post (Dec. 12,
2016), https://www.washingtonpost.com/news/wonk/wp/2016/12/12/the-radical-new-map-that-
would-really-reflect-life-in-the-u-s/?utm_term=.b6fc5de2efa4.

                                                 13
          Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 19 of 67



States—548,040 New Jersey residents, or 14% of the workforce, and 299,970 Pennsylvania

residents, or 5.4% of the workforce. 18 Thus, some of the Pennsylvania and New Jersey women

who will lose contraceptive coverage because of the Rules will likely work for out-of-state

employers, but nevertheless obtain state-funded replacement care in the States in which they

reside.

          Similarly, hundreds of thousands of students attend universities and colleges outside of

their home State. 19 Each year, for example, Pennsylvania takes in more than 32,000 first-time out-

of-state students alone—the second most of any State in the country. 20 Many of these out-of-state

students continue to receive health insurance coverage as dependents on their parents’ employer-

based plans. 21 Indeed, nationally, nearly 14 million people under the age of 26 remain on their
                                               22
parents’ employer-sponsored health plans.             Thus, some of the women who will lose




   18
       U.S. Census Bureau, Out-of-State and Long Commutes: 2011, American Community
Survey Reports, at 10 & tbl. 6 (Feb. 2013),
https://www2.census.gov/library/publications/2013/acs/acs-20.pdf.
   19
       See, e.g. Nat’l Ctr. for Education Statistics, “Residence and Migration of All First-Time
Degree/Certificate-Seeking Undergraduates,” Digest of Education Statistics (2017),
https://nces.ed.gov/programs/digest/d17/tables/dt17_309.20.asp?current=yes.
   20
        Id.
   21
       See, e.g., Gov’t Accountability Office, HEALTH INSURANCE: MOST COLLEGE STUDENTS
ARE COVERED THROUGH EMPLOYER-SPONSORED PLANS, AND SOME COLLEGES AND STATES ARE
TAKING STEPS TO INCREASE COVERAGE (Mar. 2008),
https://www.gao.gov/assets/280/274105.pdf.
   22
       See, e.g., S. Rollins et al., “Young, Uninsured and in Debt: Why Young Adults Lack
Health Insurance and How the Affordable Care Act is Helping,” The Commonwealth Fund, at 2
(June 2012),
https://www.commonwealthfund.org/sites/default/files/documents/___media_files_publications_
issue_brief_2012_jun_1604_collins_young_uninsured_in_debt_v4.pdf (estimating that
approximately 14 million people under the age of 26 remain on their parents health insurance
plan).

                                                 14
       Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 20 of 67



contraceptive coverage under the Rules will remain on parents’ out-of-state employer-based health

plans, but obtain state-funded replacement care in the States in which they live and attend school.

        As these examples illustrate, the harms caused by the loss of contraceptive coverage will

spread across state lines, as commuters, remote workers, and dependents who reside in other States

lose coverage and seek replacement care where they live. The injuries threatened by the Final

Rules to the States and their residents are thus pervasive across all the States both because women

will be affected in every State, and because the Rules’ harms will reach individual women across

State lines.

II.     A Nationwide Injury, Like The Injury Inflicted by the Final Rules, Requires a
        Nationwide Remedy.

        In light of the interstate nature of the injury threatened by the Rules, the proper remedy for

Defendants’ statutory and constitutional violations is an injunction barring implementation of the

Rules anywhere in the United States.         This Court has authority under Article III to halt

implementation of a uniform, national policy promulgated in violation of the ACA and the U.S.

Constitution. It should exercise its broad discretion to fashion a remedy that provides complete

relief to the parties and forestalls the harms that will otherwise be inflicted on women and States

nationwide.

        A. The Plaintiff States Have Standing to Seek a Nationwide Injunction.

        To come within a federal court’s Article III jurisdiction, “a plaintiff must demonstrate

standing for each claim [it] seeks to press and for each form of relief that is sought,” whether the

relief be in the form of damages, injunctive relief, or declaratory relief. Town of Chester v. Laroe

Estates, Inc., 137 S. Ct. 1645, 1650 (2017) (emphasis added). Thus, “a plaintiff who has standing

to seek damages must also demonstrate standing to pursue injunctive relief.” Id. But once a

plaintiff has established that it has standing for each claim and each form of relief, Article III

                                                 15
       Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 21 of 67



imposes no further restraint on the scope of equitable relief that a District Court may order. To

the contrary, “[f]or ‘several hundred years,’ courts of equity have enjoyed ‘sound discretion’ to

consider the ‘necessities of the public interest’ when fashioning injunctive relief.” United States

v. Oakland Cannabis Buyers’ Co-op., 532 U.S. 483, 496 (2001) (quoting Hecht Co. v. Bowles, 321

U.S. 321, 329-30 (1944)); see also Kansas v. Nebraska, 135 S. Ct. 1042, 1053 (2015) (“When

federal law is at issue and ‘the public interest is involved,’ a federal court’s ‘equitable powers

assume an even broader and more flexible character then when only a private controversy is at

stake.’” (quoting Porter v. Warner Holding Co., 328 U.S. 395, 398 (1946))); S.E.C. v. Wencke,

622 F.2d 1363, 1371 (9th Cir. 1980) (“The Supreme Court has repeatedly emphasized the broad

equitable powers of the federal courts to shape equitable remedies to the necessities of particular

cases.”).

        This Court has already determined, correctly, that the Plaintiff States have Article III

standing to pursue their claims and seek equitable relief. See Pennsylvania, 281 F. Supp. 3d at

564-69; supra, at 3. This Court therefore has broad authority, reviewed only for abuse of

discretion, to issue an injunction tailored to the necessities of the case. See eBay v. MercExchange,

L.L.C., 547 U.S. 388, 391, 394 (2006) (“[T]he decision whether to grant or deny injunctive relief

rests within the equitable discretion of the district courts,” and that “act of equitable discretion” is

only “reviewable on appeal for abuse of discretion.”). Previously, this Court exercised that

authority to enjoin, on a preliminary basis, enforcement of the Interim Final Rules anywhere in the

United States. See Pennsylvania, 281 F. Supp. 3d at 585. This Court’s exercise of that authority

was consistent with numerous decisions from the Supreme Court and Courts of Appeals that have

upheld nationwide injunctions without raising, or by affirmatively rejecting, Article III concerns.

See, e.g., Trump v. Int’l Refugee Assistance Project, 137 S. Ct. 2080, 2087-88 (2017); Earth Island



                                                  16
       Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 22 of 67



Inst. v. Ruthenbeck, 490 F.3d 687, 699 (9th Cir. 2007), aff’d in part & rev’d in part on other

grounds by Summers v. Earth Island Inst., 555 U.S. 488 (2009); Ciba-Geigy Corp. v. Bolar

Pharmaceutical Co., Inc., 747 F.2d 844, 85, 855-56 (3d Cir. 1984).

       B. A Preliminary Injunction Invalidating the Rules Nationwide Is Necessary to
          Alleviate the Harms That Will Be Caused by the Rules.

       Because Article III is no barrier to the issuance of a nationwide remedy, this Court should

issue a preliminary injunction that bars enforcement of the Rules on a nationwide basis. Such

relief would accord with the settled rule that legally deficient regulations are invalidated in their

entirety, not as applied only to the plaintiffs; ensure that the Plaintiff States obtain complete relief

for their injuries; and address the magnitude of the harms that will inflicted on women, States, and

the public interest nationwide.

       “‘[W]hen a reviewing court determines that agency regulations are unlawful, the ordinary

result is that the rules are vacated—not that their application to the individual petitioners is

proscribed.’” Nat’l Mining Ass’n v. U.S. Army Corps of Eng’rs, 145 F.3d 1399, 1409 (D.C. Cir.

1998) (quoting Harmon v. Thornburgh, 878 F.2d 484, 495 n. 21 (D.C. Cir. 1989)). That settled

rule follows directly from the Administrative Procedure Act (“APA)”, which empowers courts not

only to “hold unlawful” but also to “set aside” legally infirm “agency action.” 5 U.S.C. § 706(2).

In accordance with that rule, the Third Circuit has frequently vacated regulations, in their entirety,

that were not promulgated in compliance with the APA. See, e.g., Prometheus Radio Project v.

FCC, 652 F.3d 431, 453-54 & n. 25 (3d Cir. 2011) (vacating FCC regulation that was not

promulgated in compliance with the APA); Council Tree Communications, Inc. v. FCC, 619 F.3d

235, 258 (3d Cir. 2010) (same). As a consequence of vacatur, the invalidated regulations have no

effect anywhere in the country, and regulations previously in force are reinstated. See Council

Tree Communications, 619 F.3d at 258 (“‘vacating or rescinding invalidly promulgated regulations

                                                  17
       Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 23 of 67



has the effect of reinstating prior regulations’” (quoting Abington Mem. Hosp. v. Heckler, 750 F.2d

242, 244 (3d Cir. 1984))).

       This approach accords with the practical reality that invalid federal regulations—like those

at issue here—often inflict harm on a nationwide basis. As discussed, Defendants have identified

employers in virtually every State in the country that will likely use the Rules to drop contraceptive

coverage for their employees. See supra, at 7-10. Consequently, States across the country,

including the Plaintiff States and the Amici States, will be forced to provide replacement

contraceptive care and services through State programs or Medicaid plans or to provide healthcare

associated with unintended pregnancies. See supra, at 10-12.

       A preliminary injunction limited to the Plaintiff States, in contrast, would be inconsistent

with the “ordinary” rule that invalid regulations must be vacated in their entirety. Nat’l Mining,

145 F.3d at 1409. It would create serious inequities for women employed by Hobby Lobby,

Mersino Management Co., and other employers with locations in multiple States that are expected

to drop contraceptive coverage. And it would not even provide “complete relief” to Pennsylvania

and New Jersey. Madsen v. Women’s Health Ctr. Inc., 512 U.S. 753, 765 (1994) (quoting Califano

v. Yamasaki, 442 U.S. 682, 702 (1979)). As discussed, thousands of Pennsylvania and New Jersey

residents receive health insurance coverage through out-of-state employers. See supra, at 13-15.

A preliminary injunction covering only those States would not protect these residents and would

deprive Pennsylvania and New Jersey of “full relief” from the Rules, which are “illegal

wherever…used.” McLendon v. Continental Can Co., 908 F.2d 1171, 1182 (3d. Cir. 1990). The

Plaintiff States have an interest in preventing the financial injury that will result if out-of-state

employers use the Rules’ exemptions to drop coverage, causing residents to seek replacement

coverage and care where they live: in Pennsylvania and New Jersey. And they have a further



                                                 18
          Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 24 of 67



quasi-sovereign interest in protecting the health and wellbeing of their residents—including

residents who work out-of-state. See Alfred L. Snapp & Sons, Inc. v. Puerto Rico, 458 U.S. 592,

597-98, 607-08 (1982) (recognizing Puerto Rico’s interest in protecting residents from

discrimination by companies located in Virginia).

          Finally, issuance of nationwide relief would be consistent with the “primary purpose of a

preliminary injunction”—namely, “maintenance of the status quo until a decision on the merits of

a case is rendered.” Acierno v. New Castle Cty., 40 F.3d 645, 647 (3d Cir. 1994). The Rules

represent a departure from the status quo, which had both ensured that women retain seamless

access to contraceptive coverage and accommodated sincerely held religious beliefs. A nationwide

injunction would preserve the rights of the thousands of women across the country expected to

lose to contraceptive coverage as a result of the Rules, as well as the rights of the States expected

to assume the costs of their contraceptive care.

                                          CONCLUSION

          For the foregoing reasons, the Amici States urge this Court to grant the Plaintiff States’

motion for a preliminary injunction and to bar enforcement of the Rules anywhere in the United

States.




                                                   19
       Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 25 of 67



                                            Respectfully submitted,

                                            COMMONWEALTH OF MASSACHUSETTS
                                            MAURA HEALEY
                                            ATTORNEY GENERAL

                                            /s/ Jonathan B. Miller
                                            Jonathan B. Miller
                                            Jon Burke
                                            Julia E. Kobick
                                            Assistant Attorneys General
                                            Elizabeth Carnes Flynn
                                            Special Assistant Attorney General
                                            Office of the Massachusetts Attorney General
                                            One Ashburton Place
Date: January 7, 2019                       Boston, Massachusetts 02108

                                   ADDITIONAL COUNSEL

XAVIER BECERRA
Attorney General of California
1300 I Street
Sacramento, CA 95814

GEORGE JEPSEN
Attorney General of Connecticut
55 Elm Street
Hartford, CT 06106

KATHLEEN JENNINGS
Attorney General of Delaware
Carvel State Building, 6th Floor
820 North French Street
Wilmington, DE 19801

KARL A. RACINE
Attorney General for the District of Columbia
One Judiciary Square
441 4th Street, N.W.
Washington, DC 20001

RUSSEL A. SUZUKI
Attorney General of Hawai’i
425 Queen Street
Honolulu, HI 96813



                                                20
       Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 26 of 67



LISA MADIGAN
Attorney General of Illinois
100 West Randolph Street
Chicago, IL 60601

THOMAS J. MILLER
Attorney General of Iowa
1305 E. Walnut Street
Des Moines, IA 50319

AARON M. FREY
Attorney General of Maine
6 State House Station
Augusta, ME 04333

BRIAN E. FROSH
Attorney General of Maryland
200 Saint Paul Place
Baltimore, Maryland 21202

DANA NESSEL
Attorney General of Michigan
P.O. Box 30212
Lansing, MI 48909

KEITH ELLISON
Attorney General of Minnesota
102 State Capitol
75 Rev. Martin Luther King Jr. Blvd.
St. Paul, MN 55155

AARON D. FORD
Attorney General of Nevada
100 North Carson Street
Carson City, NV 89701

HECTOR BALDERAS
Attorney General of New Mexico
408 Galisteo St.
Santa Fe, NM 87501

LETITIA JAMES
Attorney General of New York
28 Liberty Street
New York, NY 10005



                                       21
      Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 27 of 67



JOSHUA H. STEIN
Attorney General of North Carolina
North Carolina Department of Justice
114 W. Edenton Street
Raleigh, NC 27603

ELLEN F. ROSENBLUM
Attorney General of Oregon
1162 Court Street NE
Salem, OR 97301

PETER F. NERONHA
Attorney General of Rhode Island
150 South Main Street
Providence, RI 02903

THOMAS J. DONOVAN, JR.
Attorney General of Vermont
109 State Street
Montpelier, VT 05609

MARK R. HERRING
Attorney General of Virginia
202 North Ninth Street
Richmond, VA 23219

ROBERT W. FERGUSON
Attorney General of Washington
1125 Washington Street SE
PO Box 40100
Olympia, WA 98504




                                       22
       Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 28 of 67



                                CERTIFICATE OF SERVICE

I, Jonathan B. Miller, hereby certify that a true copy of the above document, filed through the

CM/ECF system, will be sent electronically to the registered participants as identified on the

Notice of Electronic Filing.

Dated: January 7, 2019                               /s/ Jonathan B. Miller
                                                     Jonathan B. Miller




                                                23
Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 29 of 67




               Exhibit A
                                                                       Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 30 of 67
                                                                                                                                                                 Draft‐‐For Discussion Purposes


                              A                                          B                        C                          D                           E                              F                               G                             H                  I                    J
                            Case                                     Plaintiffs          Type: For-profit (F),       Number of                  Document employee          Are students/employees       If not counted, explanation why           Number          Total employees
                                                                                            Nonprofit (N),        Employees/Students           number located within        counted in final total?                                               counted         (minus HoW/IA
                                                                                         House of Worship or                                                                                                                                    towards final       and SICPs)
                                                                                         IA (H), Church Plan                                                                                                                                        total
                                                                                           (C), Pro-life (P),                                                                                                                                                                           Total students
                                                                                          Grandfathered (G)                                                                                                                                                                              at relevant
 1                                                                                                                                                                                                                                                                                       universities
     Am. Pulverizer Co. v. U.S. Dep’t of Health and
      Human Servs., No. 6:12-cv-03459, 2012 WL
 2       6951316 (W.D. Mo. Dec. 20, 2012);                                               F                            175 employees                  Complaint                         Yes                                                           175                      175
    American Family Association v. Sebelius, 1:13-cv
 3    00032-SA-DAS (N.D. Miss. Feb. 20, 2013)                                            N                            135 employees                  Complaint                         Yes                                                           135                      135
   Annex Med., Inc. v. Burwell, No. 13-1118, 2013 WL
 4         1276025 (8th Cir. Feb. 1, 2013)                                               F                            18 employees                   Complaint                         Yes                                                            18                        18
    Archdiocese of St. Louis v. Burwell, No. 4:13-cv-                                                                                                                                                       Diocese self-insured plan
 5     02300 (E.D. MO), No. 14-3016 (8th Cir.)               Archdiocese of St. Louis    H                        7,800 employees/staff              Complaint                         No              (see Brandt v Burwell note below)              0                             0
                                                             Catholic Charities of St.                                                                                                                               same
 6                                                                    Louis              C                           1600 employees                  Complaint                         No                                                             0                             0
    Armstrong v. Burwell, No. 1:13-cv-00563-RBJ (D.
   Colo. Sept. 17, 2013); gov’t appeal dismissed Sept. 4,
 7                 2014 (10th Cir. order);                                               F                            730 employees                  Complaint                         Yes                                                           730                      730
     Association of Christian Schools International v.        Association of Christian
 8 Burwell, No. 1:14-cv-2966 (D. Colo.), No. 14-1492           Schools International     N                            140 employees                  Complaint                         Yes                                                           140                      140
                         (10th Cir.)                           Samaritan Ministries
 9                                                                 International         N                            133 employees                  Complaint                         Yes                                                           133                      133
                                                                                                                                                                                                       Complaint does not state that they
                                                                                                                     1,900 Students;                                       Students = no; employees offer a student health plan; therefore
10                                                               Taylor University       N                           641 Employees                   Complaint                       = yes                     students not counted                  641                      641             0
                                                                                                                                                                                                       Complaint does not state that they
                                                                                                                                                                                                      offer a student health plan; therefore
                                                                                                                                                                                                   students not counted. Complaint states
                                                                                                                                                                                                    that 890 employees enroll in the plan.
                                                                                                                                                                                                    Because other entities usually provide
                                                                                                                                                                                                     the overall number of employees, not
                                                                                                                                                                                                   the number enrolled in the plan, and in
                                                                                                                                                                                                        the IFR we estimate 62% of all
                                                                                                                                                                                                   employees are in plans, this number is
                                                                                                                  15,000 students; 3,565                                                                  upscaled to 890/62%=1435.
                                                                                                                 employees (1,018 FT and                                   Students = no; employees
11                                                          Indiana Wesleyan University N                               2,547 PT)                     Complaint                    = partial                                                        1,435                    1,435            0
12  Autocam Corp. v. Burwell, 730 F.3d 618 (6th Cir.                 Autocam            F                             478 employees                   Complaint                      Yes                                                             478                       478
13                 Sept. 17, 2013),                              Autocam Medical        F                             183 employees                   Complaint                      Yes                                                             183                       183
   Ave Maria Foundation v. Burwell, No. 2:13-cv-15198                                                                                         Estimated number based on
14       (E.D. Mich.), Nos. 14-1310 (6th Cir.)        The Ave Maria Foundation N                                      51 employees                online information                   Yes                                                            51                        51

15                                                          Ave Maria Communications     N                            19 employees                Form W-3 filing                      Yes                                                            19                        19
                                                              Domino's Farms Petting
16                                                                    Farm               N                            18 employees                Form W-3 filing                      Yes                                                            18                        18
                                                               Rhodora J. Donahue
17                                                               Academy, Inc.           N                            26 employees                   Website                           Yes                                                            26                        26
18                                                           Thomas More Law Center      N                            14 employees                Form W-3 filing                      Yes                                                            14                        14
      Ave Maria School of Law v. Burwell, No. 2:13-cv-                                                                                                                                                  Complaint does not state that they
        00795 (M.D. Fl.), Nos. 14-15777 (11th Cir.)                                                                                                                             Employees = yes;       offer a sudent health plan; therefore
19                                                                                       N                            68 employees                   Complaint                   students = no                  students not counted                  68                        68            0
     Ave Maria University v. Burwell, No. 2:13-cv-00630                                                                                                                                                 Complaint does not state that they
          (M.D. Fla.), Nos. 14-15780 (11th Cir.)                                                                                                                                Employees = yes;       offer a student health plan, therefore
20                                                                                       N                            150 employees                  Complaint                   students = no                  students not counted                 150                      150             0
   Barron Indus., Inc. v. Burwell, No. 1:13-cv-01330-
21            KBJ (D.D.C. Sept. 25, 2013);                                               F                            56 employees                   Complaint                         Yes                                                            56                        56
    Beckwith Elec. Co. v. Burwell, No. 8:16-cv-1944
22                     (M.D. Fla.)                                                       F                           126 employees                   Complaint                         Yes                                                           126                      126
   Belmont Abbey College v. Sebelius, et al., No. 1:11-                                                            1,600 students; 305                                                                                                          1,600 students;
23          cv-01989 (D.D.C. Nov. 10, 2011)                                              N                             employees                     Complaint                         Yes                                                      305 employees                 305           1,600
   Bick Holdings, Inc. v. Burwell, No. 4:13-cv-00462-
24            AGF (E.D. Mo. Apr. 1, 2013);                                               F                            196 employees                  Complaint                         Yes                                                           196                      196
    Brandt v. Burwell, No. 2:14-cv-00681 (W.D. Pa.),
                                                                                                                                                                                                               Diocese self-insured plan;
             Nos. 14-3663, 14-4087 (3d Cir.)
                                                                                                                                                                                                      Government argued that these and all
                                                                                                                                                                                                        similar Catholic diocese-sponsored
                                                                                                                                                                                                             self-insured plans and entities
                                                                                                                                                                                                        participating in such plans that are
                                                                                                                                                                                                         litigants represented by Jones Day
                                                              Diocese of Greensburg                                                                                                                        likely qualify to be church plans
                                                                                                                                                                                                      exempt from ERISA. See, e.g., Doc. #
                                                                                                                                                                                                       23, 2:14-cv-00681-AJS (W.D. Pa.).
                                                                                                                 3,100 employees; 5,000                                                                 We cannot force such plan TPAs to
                                                                                                                 other participants in plan                                                           offer contraceptive payments, and it is
                                                                                                                 (this is a high number- it                                                            likely the churches will tell them not
                                                                                                                 includes employees from                                                                to, and the TPAs will not make the
25                                                                                       H                            other Dioceses)                Complaint                         No                                offers.                      0                             0
26                                                              Catholic Charities       C                              18 employees                 Complaint                         No                      Diocese self-insured plan              0                             0
27                                                               St. John School         C                              13 employees                 Complaint                         No                      Diocese self-insured plan              0                             0



for DOL                                                                                                                                                                     Page 1                                                                                                                           Clean version

                                                                                                                                                                                                                                                                                                         669264
                                                                       Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 31 of 67
                                                                                                                                                            Draft‐‐For Discussion Purposes


                               A                                        B                        C                         D                         E                             F                                G                          H                 I                    J
                             Case                                   Plaintiffs          Type: For-profit (F),       Number of               Document employee         Are students/employees        If not counted, explanation why         Number        Total employees
                                                                                           Nonprofit (N),        Employees/Students        number located within       counted in final total?                                              counted       (minus HoW/IA
                                                                                        House of Worship or                                                                                                                               towards final     and SICPs)
                                                                                        IA (H), Church Plan                                                                                                                                   total
                                                                                          (C), Pro-life (P),                                                                                                                                                                    Total students
                                                                                         Grandfathered (G)                                                                                                                                                                       at relevant
 1                                                                                                                                                                                                                                                                               universities

                                                            Briscoe owns all plaintiff
                                                             organizations involved:
                                                                Continuum Health
                                                           Partnerships, Inc./ Mountain
                                                            States Health Properties,
      Briscoe v. Burwell, No. 1:13-cv-00285-WYD-BNB          LLC/ Continuum Health
     (D. Colo. Sept. 6, 2013); gov’t appeal dismissed Sept. Management, LLC/ CH-
28                   4, 2014 (10th Cir. order);                   Greeley, LLC          F                           200 employees               Complaint                         Yes                                                         200                      200
      Catholic Benefits Association LCA v. Burwell (CBA                                                                                                                                            CBA does not carry its own insurance
         I ), No. 5:14-cv-00240 (W.D. Okla.), Catholic                                                                                                                  To estimate the number
      Benefits Association LCA v. Burwell (CBA II), No.         Catholic Benefits                                                                                       in CBA plans that may
29   5:14-cv-00685 (W.D. Okla.),Nos. 14-6171, 14-6163,              Associatoin         N                              Unknown                     N/A                 be effected, 10,000 used.                                               0                     10,000
     15-6029, 15-6037, 15-6139, 16-6030, 16-6217 (10th                                                                                                                                             CBA owns CIC, so we assume CIC
30                             Cir.)                       Catholic Insurance  Company  N                              Unknown                    N/A                             No                 also does not offer insurance             0                            0
31                                                          Archdiocese of Baltimore H                            5, 500 participants           Complaint                         No                   Diocese self-insured plan               0                            0
                                                                                                                                                                                                       Diocese self-insured plan
                                                           Cathedral Foundation (AKA
32                                                            Catholic Review Media) C                               32 employees               Complaint                         No                                                           0                            0
                                                             Archdiocese of Oklahoma                                                                                                                    Diocese self-insured plan
                                                           City- Complaint lists Mount                          Unknown (see St. Ann,
                                                           St. Mary, St. Ann, and Office                         Mount St. Mary and
                                                            of Catholic Schools as sub-                           Office of Catholic
33                                                                     ministries        H                         Schools below)                                                 No                                                           0
34                                                                      St. Ann          C                          78 employees              Form W-3 filing                     No                    Diocese self-insured plan              0                            0
35                                                                 Mount St. Mary        C                            Unknown                                                     No                    Diocese self-insured plan              0                            0
36                                                           Office of Catholic Schools C                                                                                                               Disocese self-insured plan             0                            0
                                                             Villa St. Francis Catholic
37                                                                    Care Center        N                          100 participants            Complaint                         Yes                                                         100                      100
38                                                              Goodwill Publishers      N                           140 employees              Complaint                         Yes                                                         140                      140
                                                           Catholic Charities Oklahoma                                                                                                                  Diocese self-insured plan
39                                                                        City           C                          103 employees             Form W-3 filing                     No                                                           0                            0
40                                                                     All Saints        C                            Unknown                                                     No                    Diocese self-insured plan              0                            0
                                                               Catholic Charities and
                                                            Family Services, Diocese of
41                                                                     Norwich           N                           69 employees            Second Complaint                     Yes                                                          69                       69
42   Catholic Charities of the Archdioceses of Philadelphia Catholic Social Services C                              626 employees             Form W-3 filing                     No                    Diocese self-insured plan               0                        0
43   v. Burwell, No. 2:14-cv-3096 (E.D. Pa.), No. 14-3126 St. Francis Homes for Boys C                              227 employees             Form W-3 filing                     No                    Diocese self-insured plan               0                        0
                            (3d Cir.)                         St. Edmund's Home for                                                                                                                     Diocese self-insured plan
44                                                                     Children          C                          226 employees             Form W-3 filing                     No                                                           0                            0
45                                                             Don Guanella Village      C                          413 employees             Form W-3 filing                     No                    Diocese self-insured plan              0                            0
46                                                           Divine Providence Village C                            667 employees             Form W-3 filing                     No                    Diocese self-insured plan              0                            0
47                                                               St. Gabriel's System    C                          458 emplyees              Form W-3 filing                     No                    Diocese self-insured plan              0                            0
                                                                Catholic Community                                                                                                                      Diocese self-insured plan
48                                                                     Services          C                                92                  Form W-3 filing                     No                                                           0                            0
                                                              Nutritional Development                                                                                                                   Diocese self-insured plan
49                                                                     Services          C                               64                   Form W-3 filing                     No                                                           0                            0
50                                                                 Villa St. Martha      C                          117 employees             Form W-3 filing                     No                    Diocese self-insured plan              0                            0
51                                                                St. Monica Manor       C                          356 employees             Form W-3 filing                     No                    Diocese self-insured plan              0                            0
                                                            St. John Neumann Nursing                                                                                                                    Diocese self-insured plan
52                                                                       Home            C                          360 Employees             Form W-3 filing                     No                                                           0                            0
53                                                            Immaculate Mary Home C                                490 Employees             Form W-3 filing                     No                    Diocese self-insured plan              0                            0
54                                                           St. Francis Country House C                            488 employees             Form W-3 filing                     No                    Diocese self-insured plan              0                            0
55                                                                St. Martha Manor       C                          272 employees             Form W-3 filing                     No                    Diocese self-insured plan              0                            0
56                                                                 St. Mary Manor        C                          339 employees             Form W-3 filing                     No                    Disocese self-insured plan             0                            0
57                                                            St. John Vianney Center C                              84 employees             Form W-3 filing                     No                    Diocese self-insured plan              0                            0
                                                                  Catholic Clinical                                                                                                                     Diocese self-insured plan
58                                                                    Consultants        C                                19                  Form W-3 filing                     No                                                           0                            0
      Catholic Diocese of Beaumont v. Burwell, No. 1:13-                                                                                                                                            Offers coverage through Christian
         cv-00709 (E.D. Tex.), No. 14-40212 (5th Cir.)                                                          950 employees; 232 staff                                                            Brothers Employee Benefit Trust- a
59                                                                      Diocese          H                            at schools                Complaint                         No                     self insured church plan              0                            0
                                                                                                                                                                                                    Offers coverage through Christian
                                                              Catholic Charities of                                                                                                                 Brothers Employee Benefit Trust- a
60                                                            Southeast Texas, Inc.     C                            18 employees               Complaint                                                self insured church plan              0                            0
61    Catholic Diocese of Biloxi v. Burwell, No. 1:14-cv-      Diocese of Jackson       H                           900 employees               Complaint                         No                     Diocese self-insured plan             0                            0
62                   00146 (S.D. Miss.)                        Catholic Charities       C                           140 employees               Complaint                         No                     Diocese self-insured plan             0                            0
63                                                                 Vicksburg            C                            70 employees                Website                          No                     Diocese self-insured plan             0                            0
64                                                                 St Joseph            C                            85 employees                Website                          No                     Diocese self-insured plan             0                            0
65                                                             Diocese of Biloxi        H                           600 employees               Complaint                         No                     Diocese self-insured plan             0                            0
66                                                           De L'epee Deaf Center      C                             5 employees             Form W-3 filing                     No                     Diocese self-insured plan             0                            0
                                                               Catholic Social &                                                                                                                         Diocese self-insured plan
67                                                          Community Services Inc.     C                            20 employees             Form W-3 filing                      no                                                          0                            0
                                                            Resurrection Catholic and                                                                                                                   Diocese self-insured plan
68                                                                Sacred Heart          C                           200 employees               Complaint                         No                                                           0                            0




for DOL                                                                                                                                                                Page 2                                                                                                                        Clean version

                                                                                                                                                                                                                                                                                                 669265
                                                                         Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 32 of 67
                                                                                                                                                                     Draft‐‐For Discussion Purposes


                              A                                            B                          C                         D                            E                              F                               G                            H                  I                    J
                            Case                                       Plaintiffs            Type: For-profit (F),       Number of                 Document employee            Are students/employees      If not counted, explanation why          Number          Total employees
                                                                                                Nonprofit (N),        Employees/Students          number located within          counted in final total?                                             counted         (minus HoW/IA
                                                                                             House of Worship or                                                                                                                                   towards final       and SICPs)
                                                                                             IA (H), Church Plan                                                                                                                                       total
                                                                                               (C), Pro-life (P),                                                                                                                                                                          Total students
                                                                                              Grandfathered (G)                                                                                                                                                                             at relevant
 1                                                                                                                                                                                                                                                                                          universities
                                                                 St. Dominic-Jackson                                                                                                                          Self-insured plan sponsored by
                                                                Memorial Hospital and                                                                                                                           Catholic affiliated hospital;
                                                                affiliated locations and                                                                                                                      grandfathered and already omits
                                                                        programs                                                                                                                               contraceptives, so could retain
                                                                                                                                                                                                           grandfathered status or pursue church
                                                                                                                                                                                                             plan status to continue omitting.
69                                                                                           G                          2,200 employees                  Complaint                         No                                                            0                             0
        Conlon, Bishop of Catholic Diocese of Joliet v.                                                                                                                                                         Diocese self-insured plan
70     Sebelius, 1:12-cv-03932 (N.D. Ill. May 21, 2012)        Diocese of Joliet             H                       At least 1,570 employees            Complaint                         No                                                            0                             0
71                                                         Catholic Charities of Joliet      C                             240 employees                 Complaint                         No                   Diocese self-insured plan                0                             0
72                                                          Diocese of Springfield           H                            2585 employees                 Complaint                         No                   Diocese self-insured plan                0                             0
                                                             Catholic Charities of                                                                                                                              Diocese self-insured plan
73                                                                Springfield                C                           200 employees                   Complaint                         No                                                            0                             0
                                                             Catholic Charities of                                                                                                                         Self-funded welfare benefit plan but
74                                                                  Chicago                  N                           2700 employees                  Complaint                         Yes                    not sure if church plan              2,700                    2,700
75   Catholic Diocese of Nashville v. Burwell, No. 3:13-cv   Diocese of Nashville            H                           1200 employees                  Complaint                         No               House of Worship, fully insured              0                          0
76        1303 (M.D. Tenn.), No. 13-6640 (6th Cir.)            Catholic Charities            N                            115 employees                  Complaint                         Yes                                                          115                       115
                                                                                                                                                                                                          Website/news reports indicate recent
                                                                                                                                                                                                            drastic downsizing of workforce;
                                                                                                                                                                                                              students not counted because
                                                                                                                                                                                employees: yes; students: complaint does not allege a student
77                                                                 Aquinas College           N                            16 employees                    Website                         no                               plan                          16                        16            0
78                                                                 Camp Marymount            N                            75 employees                   Complaint                       Yes                                                             75                        75
79                                                                      MQA                  N                            85 employees                   Complaint                       Yes                                                             85                        85
80                                                                  St. Mary Villa           N                            50 employees                   Complaint                       Yes                                                             50                        50
81                                                                 Dominican Sisters         H                            23 employees                                                   No                          Religious order                      0                         0
     Catholic Diocese of Peoria v. Sebelius, 1:12-cv-01276-                                                                                                                                              Diocese self-insured plan (court order,
             JES-BGC (C.D. Ill. August 9, 2012)                                                                                                                                                           2013 WL 74240), and grandfathered
82                                                                                           H                              Unknown                                                      No                                                              0                             0
     Catholic Health Care System v. Burwell, No. 1:12-cv-                                                                                                                                                In the lawsuit the government took the
      02542 (E.D.N.Y.), No. 14-427 (2d Cir.); PACER                                                                                                                                                         position that this is a self-insured
                                                                                                                                                                                                         church plan. See, e.g., 987 F.Supp.2d
83                                                            Archdiocese of New York H                                 10,000 employees                 Complaint                       No                               at 242                         0                             0
84                                                                    ArchCare            C                              4,000 employees                 Complaint                       No                Catholic hospital self-insured plan?          0                             0
                                                              Catholic Health Services of                                                                                                                  Catholic hospital self-insured plan
85                                                                   Long Island          C                             17,000 employees                 Complaint                       No                                                              0                             0
                                                                                                                                                                                                         In the lawsuit the government took the
                                                                                                                                                                                                            position that this is a self-insured
                                                               The Diocese of Rockville                                                                                                                  church plan. See, e.g., 987 F.Supp.2d
86                                                                     Centre           H                               2,000 employees                  Complaint                       No                               at 242                         0                             0
                                                                                                                                                                                                         In the lawsuit the government took the
                                                                                                                                                                                                            position that this is a self-insured
                                                                Monsignor Farrel High                                                                                                                    church plan. See, e.g., 987 F.Supp.2d
87                                                                    School                 C                            73 employees                    Website                        No                               at 242                         0                             0
                                                                                                                                                                                                         In the lawsuit the government took the
                                                                                                                                                                                                            position that this is a self-insured
                                                                Cardinal Spellman High                                                                                                                   church plan. See, e.g., 987 F.Supp.2d
88                                                                       School          C                               100 employees                   Complaint                       No                               at 242                         0                             0
   Christian & Missionary Alliance Foundation, Inc., No.        CMA d/b/a Shell Point
89 2:14-cv-00580 (M.D. FL.), Nos. 15-11437, 15-11635               Retirement Center                                     1247 employees               Form W-3 filing                      Yes                                                         1,247                    1,247
                       (11th Cir.)                              Alliance Community for
90                                                                 Retirement Living                                     344 employees                Form W-3 filing                    Yes                                                            344                      344
91                                                             Alliance Home of Carlisle                                 219 employees                Form W-3 filing                    Yes                                                            219                      219
92                                                             Town and Country Manor                                    365 employees                Form W-3 filing                    Yes                                                            365                      365
                                                                                                                                                                                employees: yes; students: Complaint does not seek relief for any
93                                                                Simpson University                                     815 employees                    Complaint                       no                         student plan                       815                      815             0
                                                                                                                                                       Form W-3 filing;
                                                                                                                                                      student enrollment:
                                                                                                                                                https://www.crown.edu/about/
                                                                                                                                                  quick-facts/ ("nearly 1,300                                                                      1,275 students;
94                                                                  Crown College                                        114 employees                    students")                       Yes                                                     114 employees                 114           1,275
     Christian Employers Alliance v. Burwell, No. 3:16-cv-                                                                                                                                                No claim was made for CEA plans,
                        309 (D.N.D.)                                                                                                                                                                      and no list of members beyond TBC
95                                                           Christian Employers Alliance                                   Unknown                                                      No                              and TIC                         0                             0
                                                                                                                                                                                employees: yes; students: complaint does not mention student
96                                                               Trinity Bible College                                   249 employees                Form W-3 filing                     no                               plan                         249                      249
97                                                               Treasure Island Coins                                       9 staff                     Website                         Yes                                                              9                        9
      Colorado Christian Univ. v. Burwell, No. 1:13-cv-           Colorado Christian                                   5,300 students; 680                                                                                                         5,300 students;
98       02105 (D. Colo.), No. 14-1329 (10th Cir.)                     University                                          employees                     Complaint                         Yes                                                     680 employees                 680           5,300

                                                              Conestoga Wood Specialties
                                                              Corp. (Individual operators
                                                                  of Conestoga Wood
        Conestoga Wood Specialties Corp. v. Burwell           Specialities Corporation are
      (Burwell v. Hobby Lobby Stores, Inc.), No. 13-356          the three other named
99                  (U.S. June 30, 2014);                              plaintiffs)                                       950 employees                   Complaint                         Yes                                                          950                      950



for DOL                                                                                                                                                                         Page 3                                                                                                                          Clean version

                                                                                                                                                                                                                                                                                                            669266
                                                                        Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 33 of 67
                                                                                                                                                                 Draft‐‐For Discussion Purposes


                               A                                          B                          C                        D                          E                              F                                  G                             H                  I                    J
                             Case                                     Plaintiffs            Type: For-profit (F),       Number of              Document employee           Are students/employees         If not counted, explanation why            Number          Total employees
                                                                                               Nonprofit (N),        Employees/Students       number located within         counted in final total?                                                  counted         (minus HoW/IA
                                                                                            House of Worship or                                                                                                                                    towards final       and SICPs)
                                                                                            IA (H), Church Plan                                                                                                                                        total
                                                                                              (C), Pro-life (P),                                                                                                                                                                           Total students
                                                                                             Grandfathered (G)                                                                                                                                                                              at relevant
 1                                                                                                                                                                                                                                                                                          universities
      Diocese of Cheyenne v. Burwell, No. 2:14-cv-00021                                                             16 employees plus over                                                                    Diocese self-insured plan
100           (D. Wyo.), No. 14-8040 (10th Cir.)                Diocese of Cheyenne                                     100 teachers                 Complaint                         No                                                                0                             0
101                                                              Catholic Charities                                      6 employees                 Complaint                         No                     Diocese self-insured plan                  0                             0
102                                                             St. Anthony School                                      41 employees                 Complaint                         No                     Diocese self-insured plan                  0                             0
                                                                                                                      130 employees, 62
103                                                              St. Joseph's Home                                     orphan children               Complaint                         No                   Diocese self-insured plan                    0                             0
104                                                                    JPIICS                                                20                      Complaint                         No                   Diocese self-insured plan                    0                             0
                                                                                                                                                                                                       Offers coverage through Christian
                                                                                                                                                                                                       Brothers Employee Benefit Trust- a
105                                                      Wyoming Catholic College                                        32 employees                Complaint                       No                      self insured church plan                    0                             0         0
      Diocese of Fort Wayne-South Bend Inc. v. Burwell, Diocese of Fort Wayne South                                                                                                                      Diocese self-insured plan; also
106   No. 1:12-cv-00159 (N.D. Ind.), No. 14-1431 (7th              Bend                                                2,741 employees               Complaint                       No                            grandfathered                         0                             0
107                        Cir.)                             Catholic Charities                                          39 employees                Complaint                       No                     Diocese self-insured plan                    0                             0
                                                                                                                                                                                                     Self-insured plan, but not sure if it is a
108                                                                St Anne Home                                         310 employees                Complaint                       Yes                            church plan                         310                      310
                                                                                                                                                                                                     No student plan discussed; Employees
                                                                                                                                                                                                      are offered a self-insured health plan,
                                                                                                                      2,300 students, 413                                   employees: yes; students: but not sure it is a church plan, so
109                                                            University of St Francis                                   employees                  Complaint                        no                             included                           413                      413             0
                                                                                                                                                                                                     Self-insured plan, but not sure if it is a
110                                                             Our Sunday Visitor                                      300 employees                Complaint                       Yes                            church plan                         300                      300
111                                                             Specialty Physicians                                    342 employees                Complaint                       Yes                                                                342                      342
                                                                                                                                                                                                        All but 1,733 employees are on a
                                                                                                                                                                                                     church plan exempt from ERISA. See:
                                                                                                                                                                                                     https://www.franciscanhealth.org/sites
                                                                                                                                                                                                     /default/files/2015%20employee%20b
                                                                                                                                                                                                          enefit%20booklet.pdf (Only
                                                                                                                                                                                                       employees in Illinois are in BCBS
                                                                                                                                                                                                        plans and there are 1733 of those
                                                                                                                                                                                                       employees according to complaint)

112                                                              Franciscan Alliance                                   18,000 employees              Complaint                       Partial                                                           1,733                    1,733
     Doboszenski & Sons, Inc. v. Burwell, No. 0:13-cv-
113     03148-JNE-FLN (D. Minn. Nov. 11, 2013);                                                                          32 employees                Complaint                         Yes                                                               32                        32
     Dobson v. Burwell, No. 1:13-cv-03326 (D. Colo.),
114               No. 14-1233 (10th Cir.)                                                                               28 employees                 Complaint                         Yes                                                               28                        28
    Domino's Farms Corporation v. Sebelius et al., No. 12-
115        cv-15488 (E.D. Mich. Dec. 20, 2012)                                                                           89 employees                Complaint                         Yes                                                               89                        89
      Dordt Coll. v. Burwell, No. 5:13-cv-04100 (N.D.                                                                 1,400 students, 280                                                                                                          1,400 students,
116   Iowa, Western Divison), No. 14-2726 (8th Cir.)               Dordt College                                          employees                  Complaint                       Yes                                                           280 employees                 280           1,400
                                                                                                                      2,923 students, 294                                   employees: yes; students:
117                                                            Cornerstone University                                     employees                  Complaint                        no                      No student plan discussed                 294                      294             0
       East Texas Baptist Univ. v. Burwell, No. 4:12-cv-                                                              2,589 students, 416                                                                     Self-insured church plan
118       03009 (S.D. Tex.), No. 14-20112 (5th Cir.)         Houston Baptist University                                   employees                  Complaint                         No                                                                 0                            0         0
                                                                East Texas Baptist                                    1,290 students, 283                                                                                                          1,290 students,
119                                                                 Univeristy                                            employees                  Complaint                         Yes                                                         283 employees                 283           1,290
                                                                                                                                                                                                         complaint does not mention student
                                                              Westminster Theological                               60 FT, 65 PT employees,                                 employees: yes; students:                  plan
120                                                            Seminary (Intervenor)                                     620 students         Complaint in intervention               no                                                                125                      125             0
     Eden Foods, Inc. v. Burwell, No. 13-1677 (6th Cir.
121                   June 28, 2013),                                                                                   128 employees                Complaint                         Yes                                                              128                      128
      Eternal Word Television Network, Inc. v. Burwell,
     No. 1:13-cv-00521 (S.D. AL), No. 14-12696 (11th
122                         Cir.)                                                                                       350 employees                Complaint                         Yes                                                              350                      350
    Fellowship of Catholic University Students v. Burwell,
     No. 1:13-cv-03263-MSK-KMT (D. Colo. Apr. 23,                                                                                                                                                       Case resolved on basis that plaintiff is
123                        2014)                                                                                        450 employees                Complaint                         No                        integrated auxilary                     0                             0
                                                              Complaint lists two owners
          Feltl & Co., Inc. v. Burwell, No. 13-CV-2635       of the company as individual
124            DWF/JJK (D. Minn. Nov. 8, 2013);                        plaintiffs                                        4 employees                  Website                          Yes                                                               4                             4
                                                                                                                                                                                                         Sued while grandfathered and then
                                                                                                                                                                                                          dropped student plan. With no
      Franciscan University v. Sebelius, 2:12–CV–440                                                                                                                                                     additional suit, no apparent affect
125                     (S.D. Ohio)                                                                                       Unknown                    Complaint                         No                            from rule.                           0                            0         0
    Geneva College v. Burwell, No. 2:12-cv-00207 (W.D.                                                                1,850 students, 350                                                                                                          1,850 students,
126       Pa.), Nos. 13-3536, 14-1374 (3rd. Cir.)                  Geneva College                                         employees                  Complaint                         Yes                                                         350 employees                 350           1,850
                                                                                                                                                                                                          Permanent injunction shields from
127                                                           Seneca Hardwood Lumber                                     22 employees                Complaint                         No                          previous rule                          0                        0
128 Gilardi v. U.S. Dep’t of Health and Human Servs.,             Freshway Foods                                        340 employees                Complaint                         Yes                                                              340                      340
129 No. 13-5069, 2013 WL 5854246 (D.C. Cir. Nov. 1,              Freshway Logistics                                      55 employees                Complaint                         Yes                                                               55                       55
      Grace Schools v. Burwell, No. 3:12-cv-00459 (N.D.                                                               2,700 students, 457                                                                                                          2,700 students,
130             Ind.), No. 14-1430 (7th Cir.)           Grace College and Seminary                                        employees                  Complaint                         Yes                                                         457 employees                 457           2,700
                                                                                                                      6,222 students, 856                                                                                                          6,222 students,
131                                                               Biola University                                        employees                  Complaint                         Yes                                                         856 employees                 856           6,222




for DOL                                                                                                                                                                     Page 4                                                                                                                              Clean version

                                                                                                                                                                                                                                                                                                            669267
                                                                             Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 34 of 67
                                                                                                                                                                         Draft‐‐For Discussion Purposes


                                 A                                            B                         C                          D                             E                              F                               G                           H                 I                    J
                               Case                                       Plaintiffs           Type: For-profit (F),       Number of                   Document employee            Are students/employees       If not counted, explanation why         Number        Total employees
                                                                                                  Nonprofit (N),        Employees/Students            number located within          counted in final total?                                             counted       (minus HoW/IA
                                                                                               House of Worship or                                                                                                                                     towards final     and SICPs)
                                                                                               IA (H), Church Plan                                                                                                                                         total
                                                                                                 (C), Pro-life (P),                                                                                                                                                                          Total students
                                                                                                Grandfathered (G)                                                                                                                                                                             at relevant
 1                                                                                                                                                                                                                                                                                            universities
    Grote Indus. LLC v. Burwell, No. 13-1077, 2013 WL
     5960692 (7th Cir. Nov. 8, 2013), cert. denied sub
      nom. Burwell v. Korte, No. 13-937 (U.S. July 1,
132                       2014);                                                                                           1,148 employees                  Complaint                          Yes                                                        1,148                    1,148
     Hall v. Burwell, No. 0:13-cv-00295-JRT-LIB (D.                                                                       Approximately 50           Complaint and online news
133                Minn. Apr. 2, 2013);                                                                                       employees                      reports                           Yes                                                          50                       50
                                                                                                                       54 employees (including
134   Hartenbower v. U.S. Dep’t of Health and Human                      Hart Electric                                         owners)                       Complaint                         Yes                                                          54                       54
135 Servs., No. 1:13-cv-02253 (N.D. Ill. Apr. 18, 2013);                  H.I. Hart                                          7 employees                     Complaint                         Yes                                                           7                        7
      Hastings Chrysler Center, Inc. v. Burwell, No. 0:14-cv
136         00265-PAM-JJG (D. Minn. May 28, 2014);                                                                          60 employees                     Complaint                         Yes                                                          60                        60
137   Hobby Lobby Stores, Inc., et al. v. Sebelius, et al., No:         Hobby Lobby                                       13,240 employees                   Complaint                         Yes                                                        13,240                  13,240
138   CIV-12-1000-HE (W.D. Okla. Oct. 2, 2012); Burwell                   Mardel                                           372 employees                     Complaint                         Yes                                                         372                       372
        Holland v. U.S. Dep’t of Health and Human Servs,
139         No. 13-15487 (S.D. W. Va. July 15, 2014);                                                                       150 employees                    Complaint                         Yes                                                         150                      150
       Infrastructure Alternatives, Inc. v. Burwell, No. 1:13-
140         cv-00031-RJJ (W.D. Mich. Sept. 30, 2013)                                                                        70 employees                     Complaint                         Yes                                                          70                       70
      Insight for Living Ministries v. Burwell, No. 4:14-cv-
141          675 (E.D. Tex.), No. 15-40031 (5th Cir.)                                                                       108 employees                 Form W-3 filing                      Yes                                                         108                      108
       Johnson Welded Prods. v. Burwell, No. 1:16-cv-557                                                               421 employees (including
142                          (D.D.C.)                                                                                       Lilli Johnson)                   Complaint                         Yes                                                         421                      421
        Korte v. Burwell, No. 12-3841, 2013 WL 5960692
      (7th Cir. Nov. 8, 2013), cert. denied No. 13-937 (U.S.
143                        July 1, 2014);                                                                                   90 employees                     Complaint                         Yes                                                          90                       90
144     Legatus v. Burwell, No. 2:12-cv-12061-RHC-MJH                      Legatus                                          69 employees                     Complaint                         Yes                                                          69                       69
                    (E.D. Mich. Dec. 20, 2013)
                                                                  Weignartz Supply Company,
                                                                   W&P Management LLC,
145                                                                    and subsidiaries                                     170 employees                    Complaint                         Yes                                                         170                      170
     Lindsay v. U.S. Dep’t of Health and Human Servs.,
146      No. 13-cv-1210 (N.D. Ill. Mar. 20, 2013);                                                                          70 employees                     Complaint                         Yes                                                          70                       70
       Little Sisters of the Poor Home for the Aged v.
     Burwell, No. 1:13-cv-2611 (D. Colo.), No. 13-1540 Christian Brothers Employee
                           (10th Cir.)                  Benefit Trust ( Little Sisters
                                                           uses Christian Brothers
                                                        Employee Benefit Trust, and
                                                        Christian Brothers Services
                                                        is the TPA for the Christian
                                                         Brothers Employee Benefit
147                                                                Trust)                                                 5,000 employees                    Complaint                         No                    Self-insured church plan               0                            0
    Louisiana Coll. v. Burwell, No. 1:12-cv-00463 (W.D.                                                                  1,450 students, 260
148             La.), No. 14-31167 (5th Cir.)                                                                                employees                       Complaint                         No                    Self-insured church plan               0                            0         0
        March for Life v. Burwell, No. 1:14-cv-1149                                                                                                                                                             All employees must/do oppose the
              (D.D.C.), No. 15-5301 (D.C. Cir.)                                                                         2 employees covered in                                                                  coverage; therefore not counting as
149                                                                                                                    plan; less than 10 overall                                              No                        affected by rules                  0                            0
      Media Research Center v. Sebelius, No. 1:14-CV-379
150                    (E.D. Virginia)                                                                                      114 employees                    Complaint                         Yes                                                         114                      114
      Mersino Mgmt. Co. v. Burwell, No. 13-1944 (6th Cir.
151                     July 9, 2014)                                                                                       110 employees                    Complaint                         Yes                                                         110                      110
152    Michigan Catholic Conf. v. Burwell, No. 1:13-cv- Michigan Catholic Charities                                        6,429 employees                   Complaint                         No                    Self-insured church plan               0                         0
153       1247 (W.D. Mich.), No. 13-2723 (6th Cir.)         Catholic Charities                                               55 employees                    Complaint                         No                    Self-insured church plan               0                         0
       Midwest Fastener Corp. v. Burwell, No. 1:13-cv-
154           01337-ESH (D.D.C. Oct. 16, 2013);                                                                             187 employees                    Complaint                         Yes                                                         187                      187

        MK Chambers Co. v. Dep’t of Health and Human
155    Servs., No. 13-cv-11379 (E.D. Mich. Nov. 21, 2014)                                                                   106 employees           Business profile on manta.org              Yes                                                         106                      106
       Nagle, Christopher, et al. v. Kathleen Sebelius, et al.;
       No. 2:13-cv-12036-VAR-DRG (E.D. Mich. May 10,
156               2013) (AKA "M&N Plastics ")                                                                               109 employees                    Complaint                         Yes                                                         109                      109
       Newland v. Burwell, 881 F. Supp. 2d 1287 (D. Colo.
      July 27, 2012), affirmed on appeal, No. 12-1380 (10th
157                      Cir. Oct. 3, 2013)                                                                                   Unknown                                                          No                      Permanent injunction                 0
      O’Brien v. U.S. Dep’t of Health & Human Servs., No.
158             12‐3357 (8th Cir. Nov. 28, 2012)                                                                            87 employees                     Complaint                         Yes                                                          87                       87
       Ozinga v. Burwell, No. 1:13-cv-3292 (N.D. Ill.), No.                                                                                                                                                    Only 110 obtain insurance through the
                        15-3648 (7th Cir.)                                                                                                                                                                      plan that would be affected by the
                                                                                                                                                                                                                  exemption. This is upscaled to
159                                                                                                                        675+ employees                   Complaint                        Partial                      110/62%=178                      178                      178
160 Persico v. Burwell, No. 1:13-cv-0303 (W.D. Pa.),               Cathllice Diocese of Erie                               1,500 employees                  Complaint                         No                     Diocese self-insured plan              0                         0
161               Nos. 14-1376 (3d Cir.);                              St Martin Center                                      61 employees                 Form W-3 filing                     No                     Diocese self-insured plan              0                         0
162 formerly Most Reverend Donald W. Trautman, Bishop               Prince of Peace Center                                   20 employees                 Form W-3 filing                     No                     Diocese self-insured plan              0                         0
          of the Roman Catholic Diocese of Erie, et al., v.        Erie Catholic Preparatory                                                                                                                         Diocese self-insured plan
163 Sebelius; No. 1:12-cv-00123-SPB (W.D. Pa. May 30,                       School                                          80 employees                     Complaint                         No                                                           0                            0
    Priests for Life, No. 1:13-cv-01261 (D.D.C.), No. 13-
164                    5368 (D.C. Cir.)                                                                                     60 employees                      Website                          Yes                                                          60                       60



for DOL                                                                                                                                                                             Page 5                                                                                                                        Clean version

                                                                                                                                                                                                                                                                                                              669268
                                                                        Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 35 of 67
                                                                                                                                                                     Draft‐‐For Discussion Purposes


                               A                                          B                          C                         D                              E                             F                                  G                             H                  I                    J
                             Case                                     Plaintiffs            Type: For-profit (F),       Number of                  Document employee             Are students/employees       If not counted, explanation why            Number          Total employees
                                                                                               Nonprofit (N),        Employees/Students           number located within           counted in final total?                                                counted         (minus HoW/IA
                                                                                            House of Worship or                                                                                                                                        towards final       and SICPs)
                                                                                            IA (H), Church Plan                                                                                                                                            total
                                                                                              (C), Pro-life (P),                                                                                                                                                                               Total students
                                                                                             Grandfathered (G)                                                                                                                                                                                  at relevant
 1                                                                                                                                                                                                                                                                                              universities
      Randy Reed Auto. Inc. v. Burwell, No. 5:13-cv-6117-                                                              approximately 179
165           SJ-ODS (W.D. Mo. Dec. 3, 2013);                                                                              employees                     Complaint                         Yes                                                              179                      179
       Reaching Souls Int'l, Inc. v. Burwell, No. 5:13-cv-                                                            78,000 participants                                                                          Self insured church plan
         01092 (W.D. Okla.), No. 14-6028 (10th Cir.)                                                                (pastors, employees, and
166                                                                                                                      their families)                 Complaint                         No                                                                0                             0
    Real Alternatives, Inc. v. Burwell, No. 1:15-cv-105                                                                                                                                                      All employees must/do oppose the
                 (M.D. Pa.), No. 16-1275                                                                                                                                                                     coverage; therefore not counting as
167                      (3d Cir.)                                                                                        3 employees                    Complaint                         No                        affected by rules                       0                             0
                                                                                                                                                                                                             All employees must/do oppose the
     Right to Life of Michigan v. Kathleen Sebelius; No.                                                                                                                                                     coverage; therefore not counting as
168     1:13-CV-01202 (W.D. Mich. Nov. 22, 2013)                                                                         43 employees                    Complaint                         No                        affected by rules                       0                             0
       Roman Catholic Archbishop of Washington v.
    Burwell, No. 1:13-cv-01441 (D.D.C.), Nos. 13-5371,                                                               7,000 students, 1,766                                                                                                             7,000 students,
169                  14-5021 (D.C. Cir.)                         Cathloic University                                      employees                      Complain                          Yes                                                        1,766 employees               1,766          7,000

                                                                                                                    2,100 eligible employees,
                                                                                                                    1,200 teachers/employees
170                                                          Archdiocese of Washington                                      at schools                   Complaint                         No                      Diocese self-insured plan                 0                             0
                                                                                                                    370 students, 78 eligible                                                                Church plan and complaint does not
171                                                       Thomas Aquinas College                                            employees                    Complaint                         No                state that it offers student insurance          0                             0         0
                                                           Consortium of Catholic
172                                                              Academies                                               119 employees                   Complaint                         No                     Diocese self-insured plan                  0                             0
173                                                          Archbishop Carroll                                           70 employees                   Complaint                         No                     Diocese self-insured plan                  0                             0
174                                                              Don Bosco                                                51 employees                   Complaint                         No                     Diocese self-insured plan                  0                             0
175                                                      Cathloic Information Center                                       9 employees                   Complaint                         No                     Diocese self-insured plan                  0                             0
176                                                           Mary of Nazareth                                            44 employees                   Complaint                         No                     Diocese self-insured plan                  0                             0
177                                                          Catholic Charities                                          890 employees                   Complaint                         No                     Diocese self-insured plan                  0                             0
178                                                           Victory Housing                                            184 employees                   Complaint                         No                     Diocese self-insured plan                  0                             0
       Roman Catholic Archdiocese of Atlanta v. Burwell, Roman Catholic Archdiocese                                   9,800 students, 4,200                                                                       Diocese self-insured plan
179    No. 1:12-cv-03489 (N.D. Ga.), Nos. 14-12890, 14-           of Atlanta                                                employees                    Complaint                         No                                                                0                             0
180                   13239 (11th Cir.)                      Catholic Charities                                           75 employees                   Complaint                         No                     Diocese self-insured plan                  0                             0
181                                                                CENG                                                  200 employees                   Complaint                         No                     Diocese self-insured plan                  0                             0
                                                                                                                    5,000 students; hundreds                                                                      Diocese self-insured plan
182                                                             Diocese of Savannah                                       of employees                   Complaint                         No                                                                0                             0
       Roman Catholic Diocese of Dallas v. Sebelius, No.                                                            900 teachers/staff, 100+
183               3:12-cv-01589-B (N.D. Tex.)                                                                               employees                    Complaint                         No                   Diocese self-insured plan                    0                             0
       School of the Ozarks v. Rightchoice Managed Care,                                                                                                                                                     Complaint does not say they offer a
                            Inc., No.                                                                                                                                                                                  student plan
       6:13-cv-03157 (W.D. Mo.), No. 15-1330 (8th Cir.)                                                               1,442 students, 601       Students - online; employees -
184                                                                                                                       employees                   Form w3 Filing                 Employees only                                                         601                      601
      Sharpe Holdings, Inc. v. Burwell, No. 2:12-cv-92                                                                                           2dam complaint and Linked
185 (E.D. Mo.) and CNS Intl Ministries, No. 14-1507 (8th               Sharpe                                            50 employees                         in                           Yes                                                              50                         50
                            Cir.)                                                                                                                2dam complaint and Linked
186                                                                    Ozark                                             51 employees                         in                           Yes                                                              51                         51

187                                                          CNS International Ministries                                204 employees                Form W-3 filing                      Yes                                                              204                      204
188                                                                NIS Financial                                          49 employees                2dam Complaint                       Yes                                                               49                       49
189                                                                  CNS Corp                                             49 employees                2dam Complaint                       Yes                                                               49                       49
                                                                                                                                                                                                             Complaint does not say they offer a
190                                                          Heartland Christian College                                 12 employees                 Form W-3 filing                Employees only                    student plan                         12                         12            0
    Sioux Chief Mfg. Co. v. Burwell, No. 13-0036-CV-W-
191           ODS (W.D. Mo. Feb. 28, 2013);                                                                              370 employees                   Complaint                         Yes                                                              370                      370
    SMA, LLC v. Burwell, No. 0:13-cv-01375-ADM-LIB
192              (D. Minn. July 8, 2013);                                                                                35 employees                    Complaint                         Yes                                                              35                         35
      Southern Nazarene Univ. v. Burwell, No. 5:13-cv-           Southern Nazarene                                    2,100 students, 505                                                                                                             2,100 students,
193     1015 (W.D. Okla.), No. 14-6026 (10th Cir.)                   University                                            employees                     Complaint                         Yes                                                        505 employees                  505           2,100
                                                                                                                      1,220 students, 557                                                                    Complaint does not say they offer a
194                                                            OK Weselan University                                       employees                     Complaint                   Employees only                    student plan                   557 employees                  557             0
                                                                                                                      1,900 students, 328                                                                                                             1,900 students,
195                                                             OK Baptist University                                      employees                     Complaint                         Yes                                                        328 employees                  328           1,900

                                                            Mid America Christian                                     1,447 stuendts, 298                                                                    Mid America Christian Univ is on
196                                                                University                                             employees                      Complaint                         No               Guidestone, a self-insured church plan           0                             0         0
      Stewart v. Burwell, No. 1:13-cv-01879 (D.D.C. Apr. Encompass Develop, Design
197                           3, 2014);                        & Construct, LLC                                          43 employees                    Complaint                         Yes                                                              43                         43
       Stinson Electric, Inc. v. Burwell, No. 14-00830-PJS-
198              JJG (D. Minn. April 30, 2014);                                                                          19 employees           Business profile on manta.org              Yes                                                              19                         19
      The C.W. Zumbiel Co. v. Burwell, No. 1:13-cv-01611
199                  (D.D.C. Nov. 27, 2013);                                                                             350 employees                   Complaint                         Yes                                                              350                      350
      The Criswell College v. Sebelius, No. 3:12-cv-04404-                                                              322 students, 50                                                                     Complaint does not say they offer a
200                        N (N.D. Tex.)                                                                                   employees                     Complaint                   Employees only                    student plan                         50                         50
        The QC Grp., Inc., v. Burwell, No. 0:13-cv-01726-
201           JRT-SER (D. Minn. Sept. 11, 2013);                                                                          62 employees                   Complaint                         Yes                                                               62                        62
202    Thomas G. Wenski v. Kathleen Sebelius; No. 12-cv-     Archdiocese of Miami                                           Unknown                                                        No                         House of worship                        0                         0
203     23820-Graham/Goodman (S.D. Fla. Nov. 7, 2012)       Catholic Health Services                                    2,000 employees                 Complaint                          Yes                                                             2,000                    2,000
204                                                            Catholic Hospice                                          610 employees                Form W-3 filing                      Yes                                                              610                       610


for DOL                                                                                                                                                                          Page 6                                                                                                                             Clean version

                                                                                                                                                                                                                                                                                                                669269
                                                                     Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 36 of 67
                                                                                                                                                             Draft‐‐For Discussion Purposes


                               A                                       B                      C                         D                             E                             F                                  G                              H                    I                      J
                             Case                                  Plaintiffs        Type: For-profit (F),       Number of                 Document employee             Are students/employees       If not counted, explanation why             Number           Total employees
                                                                                        Nonprofit (N),        Employees/Students          number located within           counted in final total?                                                 counted          (minus HoW/IA
                                                                                     House of Worship or                                                                                                                                        towards final        and SICPs)
                                                                                     IA (H), Church Plan                                                                                                                                            total
                                                                                       (C), Pro-life (P),                                                                                                                                                                                  Total students
                                                                                      Grandfathered (G)                                                                                                                                                                                     at relevant
 1                                                                                                                                                                                                                                                                                          universities
                                                                                                                                                                                                       Lawsuit mentions St. Thomas
                                                                                                                                                                                                    University but asserts no claims for its
205                                                          St. Thomas University                                  Unknown                                                        No                           health plans                          0                               0           0
      Tonn & Blank Constr. v. Burwell, No. 1:12-cv-00325-
206             JD-RBC (N.D. Ind. Apr. 1, 2013);                                                                  60 employees                   Complaint                         Yes                                                               60                              60
      Trijicon, Inc. v. Burwell, No. 1:13-cv-1207 (D.D.C.)
207                                                                                                              469 employees                   Complaint                         Yes                                                               469                            469
     Tyndale House Publishers, Inc. v. Burwell, 904 F.
208       Supp. 2d 106 (D.D.C. Nov. 16, 2012);                                                                   260 employees                   Complaint                         Yes                                                               260                            260
    Union University v. Burwell, No. 1:14-cv-1079 (W.D.                                                       2,829 students, 1,116     Students - online; employees -                               Complaint does not say they offer a            1,116
209                       Tenn.)                                                                                   employees                  Form w3 Filing                 Employees only                      student plan                     employees                        1,116          0
    Univ of Dallas v. Burwell, No. 4:12-cv-00314 (N.D.                                                                                                                                               Offers coverage through Christian
                           Tex.),                       Roman Catholic Diocese of                             6,500 students, 2,000                                                                  Brothers Employee Benefit Trust- a
210 No. 14-10241 (5th Cir.), Nos. 14-10661 (5th Cir.)         Fort Worth                                           employees                     Complaint                         No                     self insured church plan                    0                               0
                                                                                                               2,600 students, 725                                                                                                             2,600 students,
211                                                           University of Dallas                                 employees                     Complaint                         Yes                                                         725 employees                        725         2,600
212                                                            Catholic Charities                                332 employees                   Complaint                         Yes                                                              332                             332
                                                                                                                                                                                                     Offers coverage through Christian
                                                             Our Lady Of Victory                                                                                                                     Brothers Employee Benefit Trust- a
213                                                            Catholic School                                    23 employees                   Complaint                         No                     self insured church plan                    0                               0
       Univ. of Notre Dame v. Burwell, No. 3:13-cv-1276
               (N.D. Ind.), No. 13-3853 (7th Cir.)                                                            11,500 students, 5,000                                                                                                           11,500 students,
214                                                                                                                 employees                    Complaint                         yes                                                         5,000 employees                     5,000       11,500
                                                                                                                                                                                                     Plaintiff voluntarily dismissed suit;
    Valley Forge Christian College of the Assemblies of                                                                                                                                                our understanding is they were
     God v. Burwell; No. 14-4622 (E.D. Pa. Aug. 14,                                                                                                                                                        satisfied with previous
215                         2014)                                                                                   Unknown                      Complaint                         No                           accommodation                         0                               0           0
    Weingartz Supply Co. v. Burwell, No. 2:12-cv-12061
                       (E.D. Mich.),
                        No. 14-1183
216                       (6th Cir.)                                                                             170 employees                   DC Ruling                         Yes                                                               170                            170
     Wheaton College v. Burwell, No. 1:13-cv-08910                                                                                                                                                   Note: Students not counted because
            (N.D. Ill.), No. 14-2396 (7th Cir.)                                                                                                                                                        complaint states that Wheaton
217                                                                                                              870 Employees                   Complaint                         Yes                   dropped student coverage                    870                            870           0
       Williams v. Burwell, No. 1:13-cv-01699 (D.D.C.
218                      Nov. 19, 2013);                                                                           3 employees                   Complaint                         Yes                                                                3                               3
        Willis Law v. Burwell, No. 1:13-cv-01124-CKK
219                (D.D.C. Aug. 23, 2013);                                                                        15 employees                   Complaint                         Yes                                                               15                              15
      Yep v. Seblius, No. 1:12-cv-6756 (N.D. Ill.), Triune
       Health Group, Inc. v. Burwell, No. 1:12-cv-06756
220            (N.D. Ill.); No. 13-1478 (7th Cir.)                                                                 4 employees                    Website                          Yes                                                                4                               4
      Zubik v. Burwell, No. 2:13-cv-1459 (W.D. Pa.), Nos.                                                                                                                                                 Diocese self-insured plan
221                          14-1377                              Diocese                                    140+ full-time employees            Complaint                         No                                                                 0                               0
222                          (3d Cir.)                        Catholic Charities                                 115 employees                   Complaint                         No                     Diocese self-insured plan                   0                               0
                                                                                                                                                                                                    Diocese self-insured plan. Cemeteries
                                                                                                                                                                                                    was covered by the diocese's previous
                                                                                                                                                                                                        self-insured plan the Catholic
                                                                                                                                                                                                     Employers Benefits Plan; the new
                                                                                                                                                                                                       complaint says that CEBS was
                                                                                                                                                                                                     converted to the Catholic Benefits
                                                                                                                                                                                                    Trust, and Cemeteries are omitted as
                                                                                                                                                                                                                 co-plaintiffs.
223                                                           Catholic Cemeteries                                207 employees                   Complaint                         No                                                                0                                0
224                                                                                                                                                                                                                                                 Total               64,352                  46,737
                                                                                                                                                                                                                                                                                            7% of students
                                                                                                                                                                                                                                                                                            use university
                                                                                                                                                                                                                                                                                              sponsored
                                                                                                                                                                                                                                                                                                 plans
                                                                                                                                                                                                                                                                                           http://www.gao
                                                                                                                                                                                                                                                                                           .gov/new.items/
                                                                                                                                                                                                                                                                                             d08389.pdf
225
226                                                                                                                                                                                                                                                 Total                64,352                 3,272
                                                                                                                                                                                                                                                                  employees in             students in
227                                                                                                                                                                                                                                                               affected plans           affected plans




for DOL                                                                                                                                                                  Page 7                                                                                                                                  Clean version

                                                                                                                                                                                                                                                                                                             669270
                                            Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 37 of 67
                A              B                  C                         D                                        E                                       F                           G                                               H                                          I                 J                      K                      L

                                                                                                   DRAFT:   INFORMATION NOT RELEASABLE TO THE PUBLIC UNLESS AUTHORIZED BY LAW: This 
                                                                                               information has not been pub icly disclosed and may be privileged and confidential.  It is for internal 
                                                                                                    government use only and must not be disseminated  distributed  or copied to persons not 
                                                                                               authorized to receive the information.  Unauthorized disclosure may result in prosecution to the fu l 
                                                                                                                                        extent of the law.
 1
                                                                                                   Notification from Elig ble Organizations to HHS Regarding Religious Objections to Providing 
                                                                                                                                     Contraceptive Coverage
 2




 3
 4
                                                                                            Redacted
 5                                                                                                Eligible Organization Information                                                                                                                                                         Plan Information

                                                                                                                                                                          Plaintiff in Litigation?                                                                                            Plan type (Student 
                        Date notification  Received via mail                                         Contact information for eligible          Type of organization (Non‐    (Yes or No) (See                                                                                                 Plan, Church Plan,    Fully insured, self‐     Name of issuer 
 6    Tracking number       received          or e‐mail?      Name of eligible organization                    organization                         profit or other)      instruction #2 above)                       Contraceptive services not provided                       Plan name           Other)           insured or both?      (enter N/A if none)

     Redacted
                           8/26/2014            E‐mail
                                                               Cummins‐Al ison Corp and 
                                                                                               Redacted                                                   Other                         No                               Plan B  Ella  Mirena  Copper IUDs
                                                                                                                                                                                                                                                                              Redacted
                                                                                                                                                                                                                                                                                                    Other              self‐insured
                                                                                                                                                                                                                                                                                                                                           Redacted
                                                                 Cummins Illinois  Inc.

 7

                                                                                                                                                                                                                                                                                                    Other              Fully insured
 8

                           9/8/2014             E‐mail              Loyola University                                                                   Non‐profit                      No                                              All                                                         Other              Fully insured
 9

                                                                                                                                                                                                                                                                                                    Other              Fully insured
10




                                                                                                                                                                                                                                                                                                    Other              Fully insured


                                                                                                                                                                                                            Ulipristal (aka E la)  Levonorgestrel (aka Plan B  Plan B One‐
11
                           9/10/2014            E‐mail        Valley Forge Christian College                                                            Non‐profit                      Yes               Step  Next Choice)  Intrauterine Devices (of any type)  Abortion 
                                                                                                                                                                                                                    services except to save the life of the mother


                                                                                                                                                                                                                                                                                                    Other              self‐insured


12


                                                                Sisters of the Order of St. 
                           9/19/2014            E‐mail          Dominic of Grand Rapids                                                                 Non‐Profit                      No                                              All                                                         Other              Fully insured
                                                                   (Dominican Sisters)

13
14                                                                                                                                                                                                                                                                                                  Other              Fully Insured
                           9/19/2014            E‐mail                 Continuant                                                                         Other                         No                              Emergency Contraceptives & IUD's
15                                                                                                                                                                                                                                                                                                  Other              Fully Insured


                                                                                                                                                                                                                                                                                                    Other                  Both
                                                               Management Analysis and                                                                                                                       "All abortifacient coverages  such as  but not limited to  
16                         10/ /2014            E‐mail                                                                                                    Other                         No
                                                                   Ut lization  Inc.                                                                                                                                 morning after and week after services"
                                                                                                                                                                                                                                                                                                    Other                  Both
17
18                                                                                                                                                                                                                                                                                                  Other              self‐insured




                           10/6/2014            E‐mail       Holy Ghost Preparatory School                                                              Non‐profit                      No                                              All                                                         Other              Fully insured


19


                                                                 The Catholic Diocese of 
                           10/9/2014             Ma l                                                                                                   Non‐profit                                                                                                                               Church Plan           self‐insured
                                                                 Memphis in Tennessee
20

                                                                                                                                                                                                                                                                                                    Other              self‐insured
21

                           10/9/2014             Ma l              Belhaven University                                                                  Non‐profit                                                                      All                                                         Other              self‐insured
22

                                                                                                                                                                                                                                                                                                    Other              self‐insured
23
                                                             Bingaman and Son Lumber Inc.
                                                                                                                                                                                                                                                                                                    Other              Fully insured
                                                                      PO Box 247
24
                          10/10/2014            E‐mail          1195 Creek Mountain Rd                                                                    Other                                                           Plan B  Ella  Mirena  Paraguard
                                                                  Kreamer  PA 17833
                                                                                                                                                                                                                                                                                                    Other              Fully Insured
25




Notifications


                                                                                                                                                                                                                                                                                                                                                                 670107
Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 38 of 67




                                                                    670108
                                             Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 39 of 67
                A              B                  C                        D                                      E                               F                         G                                               H                                          I                  J                     K                      L
 5                                                                                             Eligible Organization Information                                                                                                                                               Plan Information

                                                                                                                                                                Plaintiff in Litigation?                                                                                         Plan type (Student 
                        Date notification  Received via mail                                     Contact information for eligible    Type of organization (Non‐    (Yes or No) (See                                                                                              Plan, Church Plan,    Fully insured, self‐     Name of issuer 
 6    Tracking number       received          or e‐mail?      Name of eligible organization                organization                   profit or other)      instruction #2 above)                    Contraceptive services not provided                       Plan name           Other)           insured or both?      (enter N/A if none)

     Redacted                                                                                 Redacted                                                                                                                                                           Redacted                                                     Redacted
                                                                                                                                                                                                                                                                                       Other              Fully insured



26




                          10/15/2014            E‐mail              Loyola University                                                        Non‐profit                    No                                              All                                                         Other              Fully insured



27




                                                                                                                                                                                                                                                                                       Other              Fully insured



28




                                                                                                                                                                                                                                                                                       Other              Fully insured




29




                                                                                                                                                                                               "Abortion‐causing drugs  abortion procedures  and related 
                                                                                                                                                                                                                                                                                       Other              self‐insured
                                                                                                                                                                                             services  but has no religious objection to providing coverage 
                                                                                                                                                                                            for contraceptive drugs and devices that prevent conception (as
                          10/16/2014          Litigation            Wheaton College                                                          Non‐profit                    Yes               opposed to interfering with the continued survival of a human 
                                                                                                                                                                                                 embryo). Specifica ly identifies Plan B  ella  and certain 
30
                                                                                                                                                                                             unspecified IUDs as drugs and devices to which it has religious 
                                                                                                                                                                                                                       objections."




                                                                                                                                                                                                                                                                                       Other              self‐insured




31




                                                                                                                                                                                                                                                                                      Student             Fully insured



32


                                                              Carithers‐Wallace‐Courtenay  
                          10/20/2014             Ma l                                                                                          Other
                                                                          LLC

33




                          10/29/2014            Email           Contract Packaging  Inc.                                                       Other                                                            Plan B  E la  Next Choice                                              Other



34

                           11/5/2014             Ma l              Avesta Homes LLC                                                            Other                                                                       All                                                         Other              Fully Insured
35


                          11/1 /2014            E‐mail        Kent Manufacturing Company                                                       Other
36


                          11/14/2014             Ma l               Dakota Tube Inc                                                            Other
37
                                                                                                                                                                                                 EC Plan B One‐step (the morning after pil ); Ella Ulipristal 
                                                                                                                                                                                               Acetate (the week after pil ); copper intrauterine devices; 
                                                                                                                                                                                               hormonal intrauterine devices; as we l as any other drug  
                          11/18/2014            E‐mail           Oral Roberts University                                                     Non‐profit                                       device  procedure  or mechanism which has the purpose or                                 Other              Fully insured
                                                                                                                                                                                             effect of preventing an already fertilized egg from developing 
                                                                                                                                                                                                further by inhibiting or terminating its attachment to the 
                                                                                                                                                                                                                          uterus”
38




Notifications


                                                                                                                                                                                                                                                                                                                                                    670109
Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 40 of 67




                                                                    670110
Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 41 of 67




                                                                    670111
Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 42 of 67




                                                                    670112
                                             Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 43 of 67
                A              B                   C                           D                                     E                               F                         G                                              H                                          I                  J                     K                      L
 5                                                                                                Eligible Organization Information                                                                                                                                              Plan Information

                                                                                                                                                                   Plaintiff in Litigation?                                                                                        Plan type (Student 
                        Date notification  Received via mail                                        Contact information for eligible    Type of organization (Non‐    (Yes or No) (See                                                                                             Plan, Church Plan,    Fully insured, self‐     Name of issuer 
 6    Tracking number       received          or e‐mail?      Name of eligible organization                   organization                   profit or other)      instruction #2 above)                   Contraceptive services not provided                       Plan name           Other)           insured or both?      (enter N/A if none)
     Redacted                                                                                                                                                                                                                                                      Redacted                                                     Redacted
                                                                                                  Redacted
                           5/4/2015              Ma l             Society of the Precious Blood                                                 Non‐profit                                                                   All                                                         Other              Fully insured




54

                                                                    Michael James Sales Tax 
                           5/22/2015            E‐mail                                                                                            Other                                                         "Any and a l abortifacients"                                             Other              Fully insured
                                                                        Solutions  LLC
55
                                          Litigation (Zub k v.  The ROMAN CATHOLIC DIOCESE
                           07/087/15                                                                                                            Non‐profit                    Yes                                            All                                                      Church Plan           self‐insured
                                                Burwell)          OF PITTSBURGH (* exempt)
56
                                          Litigation (Zub k v.      THE ROMAN CATHOLIC 
                           07/087/15                                                                                                            Non‐profit                    Yes                                            All                                                      Church Plan           self‐insured
                                                Burwell)          DIOCESE OF ERIE (*exempt)
57




                                          Litigation (Zubik v.  CATHOLIC CHARITIES OF THE 
                           07/087/15                                                                                                            Non‐profit                    Yes                                            All                                                      Church Plan           self‐insured
                                                Burwell)        DIOCESE OF PITTSBURGH  INC.




58




                                                                 THE CATHOLIC CEMETERIES 
                                          Litigation (Zubik v. 
                           07/087/15                            ASSOCIATION OF THE DIOCESE                                                      Non‐profit                    Yes                                            All                                                      Church Plan           self‐insured
                                                Burwell)
                                                                      OF PITTSBURGH 




59




                                          Litigation (Zubik v. 
                           07/087/15                               ST. MARTIN CENTER  INC.                                                      Non‐profit                    Yes                                            All                                                      Church Plan           self‐insured
                                                Burwell)


60




                                          Litigation (Zubik v. 
                           07/087/15                            PRINCE OF PEACE CENTER  INC.                                                    Non‐profit                    Yes                                            All                                                      Church Plan           self‐insured
                                                Burwell)


61




                                          Litigation (Zub k v.  ERIE CATHOLIC PREPARATORY 
                           07/087/15                                                                                                            Non‐profit                    Yes                                            All                                                      Church Plan           self‐insured
                                                Burwell)                 SCHOOL 


62

                                                                                                                                                                                                   EC Plan B One‐step (the morning after pil ); Ella Ulipristal 
                                                                                                                                                                                                 Acetate (the week after pil ); copper intrauterine devices; 
                                                                                                                                                                                                 hormonal intrauterine devices; as we l as any other drug  
                           8/3/2015              Mail               Oral Roberts University                                                     Non‐profit                                      device  procedure  or mechanism which has the purpose or                                Student             Fully insured
                                                                                                                                                                                               effect of preventing an already fertilized egg from developing 
                                                                                                                                                                                                  further by inhibiting or terminating its attachment to the 
                                                                                                                                                                                                                            uterus”
63




Notifications


                                                                                                                                                                                                                                                                                                                                                      670113
                                                                                     Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 44 of 67
                     M                               N                               O                                  P                     Q                        R                           S                              T                               U                   V      W
 5                              Service Provider Information                                                                                                                                                                                          Action Taken
                                                                                                                                          For updated                                                                                               For for‐profit organizations, 
                                                                                                               Original information  information, date the                               For fu ly insured plans,                                        date letter sent to 
     Contact information for issuer (enter  Name of TPA (enter    Contact information for TPA (enter N/A if         or updated           information is     For updated information,    date letter sent to issuer    For self‐insured plan, date  organization  (see instruction 
 6               N/A if none)                  N/A if none)                        none)                           information?             effective         summary of changes                  by HHS            notification forwarded to DOL            #1 above)               Notes


     Redacted RedactedRedacted                                                                                                                             Redacted
                                                                                                                     Original                N/A




54


                                                                                                                     Original                N/A
55

                                                                                                                     Original                N/A
56

                                                                                                                     Original                N/A
57




                                                                                                                     Original                N/A




58




                                                                                                                     Original                N/A




59




                                                                                                                     Original                N/A



60




                                                                                                                     Original                N/A



61




                                                                                                                     Original                N/A



62




                                                                                                                     Original                N/A




63




Notifications


                                                                                                                                                                                                                                                                                                 670114
                                             Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 45 of 67
                A              B                  C                         D                                       E                               F                         G                                              H                                         I                  J                     K                      L
 5                                                                                               Eligible Organization Information                                                                                                                                             Plan Information

                                                                                                                                                                  Plaintiff in Litigation?                                                                                       Plan type (Student 
                        Date notification  Received via mail                                       Contact information for eligible    Type of organization (Non‐    (Yes or No) (See                                                                                            Plan, Church Plan,    Fully insured, self‐     Name of issuer 
 6    Tracking number       received          or e‐mail?      Name of eligible organization                  organization                   profit or other)      instruction #2 above)                   Contraceptive services not provided                      Plan name           Other)           insured or both?      (enter N/A if none)

      Redacted
                                                                                                 Redacted                                                                                                                                                        Redacted                                                     Redacted
                                                               Cummins‐Al ison Corp and 
                           8/2 /2015            E‐mail                                                                                           Other                        No                             Plan B  Ella  Mirena  Copper IUDs                                         Other              self‐insured
                                                                 Cummins Il inois  Inc


64




                                                              Weingartz Supply Co.  Inc. & 
                           9/25/2015            E‐mail         W & P Management LLC                                                              Other                       Yes                                 All contraceptive services                                            Other              Fully insured




65



                          10/14/2015             Ma l             Carolyn's Place  Inc.                                                        Non‐profit                                                        All contraceptive services                                                               Fully insured


66



                          10/14/2015             Ma l               Dakota Tube Inc                                                              Other


67

                                                                                                                                                                                               post‐conceptive medications and devices  namely emergency 
                          10/28/2015             Ma l        Tyndale House Publishers  Inc.                                                      Other                                        contraceptives such as the "morning‐after pill " the "week‐after                         Other              Self‐insured
                                                                                                                                                                                                               pi l " and intrauterine devices
68



                                                             Electrolock  Inc.  Dunstone Co.  
                          10/29/2015            E‐mail       Inc. and Stone River Mgmt. Co.                                                      Other                                                                      All                                                        Other              self‐insured
                                                                            LLC.


69




                                                                                                                                                                                                                                                                                                          Fully insured


70
                                                               Management  Analysis and                                                                                                         Ella  Plan B  Plan B One Step  Next Choice  Next Choice One 
                          11/19/2015             Ma l                                                                                            Other                                                                                                                                 Other
                                                                   Ut lization  Inc.                                                                                                                           Dose  My Way  and Take Action
                                                                                                                                                                                                                                                                                                          Fully Insured

71


                                                                                                                                                                                                                                                                                                          self‐insured

72
                                                              Conestoga Wood Specialties  
                                                                        Corp.
                          12/17/2015            SWIFT                                                                                            Other                       Yes                               Any hormonal drugs or IUDs                                              Other              self‐insured
                                                             Conestoga Transportation  Inc.
                                                                 Phone: 717‐445‐6701
73


                                                                                                                                                                                               ALL contraceptive services required to be covered under PHS 
                                                                 St. Joseph's Abby (AKA. 
                          12/2 /2015            E‐mail                                                                                         Non‐profit                    No                 Act section 2713  as added by the Affordable Care Act  and                          Church Plan           Fully insured
                                                               Cistercian Abby of Spencer)
                                                                                                                                                                                               incorporated into ERISA section 715 and Code section 9815
74


                          12/2 /2015             Ma l               Dakota Tube Inc.                                                             Other
75


                                                               Community Foundation of                                                                                                           All ‐ "objection to providing coverage of all contraceptive 
                                                                Northwest Indiana  Inc.                                                                                                                             services required to be 
                           1/28/2016             Ma l           St. Mary Medical Center                                                        Non‐profit                                          covered under PHS Act section 2713  as added by the                                 Other              Self‐insured
                                                                 St. Catherine Hospital                                                                                                        Affordable Care Act  and incorporated into ERISA section 715 
                                                                                                                                                                                                                   and Code section 9815."
76




                           2/2 /2016            E‐mail       Miller Contracting Services Inc.                                                    Other                                                                      All                                                        Other


77




                                                                Earth Sun Moon Trading 
                           3/3/2016             E‐mail                                                                                           Other                                                                      All                                                        Other              Fully insured
                                                                     company  Inc


78




Notifications


                                                                                                                                                                                                                                                                                                                                                    670115
                                                                                      Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 46 of 67
                     M                               N                               O                                  P                     Q                        R                           S                              T                               U                   V      W
 5                              Service Provider Information                                                                                                                                                                                          Action Taken
                                                                                                                                          For updated                                                                                               For for‐profit organizations, 
                                                                                                               Original information  information, date the                               For fu ly insured plans,                                        date letter sent to 
     Contact information for issuer (enter  Name of TPA (enter    Contact information for TPA (enter N/A if         or updated           information is     For updated information,    date letter sent to issuer    For self‐insured plan, date  organization  (see instruction 
 6               N/A if none)                  N/A if none)                        none)                           information?             effective         summary of changes                  by HHS            notification forwarded to DOL            #1 above)               Notes


     Redacted                            RedactedRedacted                                                                                                  Redacted
                                                                                                                     Original                N/A



64




                                                                                                                     Original                N/A




65



                                                                                                                     Original                N/A


66




67


                                                                                                                     Original                N/A

68




                                                                                                                     Original                N/A



69




                                                                                                                     Original                N/A


70


                                                                                                                     Original                N/A

71


                                                                                                                     Original                N/A

72


                                                                                                                     Original                N/A

73



                                                                                                                     Original                N/A


74




75




                                                                                                                     Original                N/A



76




                                                                                                                     Original                N/A


77




                                                                                                                     Original                N/A



78




Notifications


                                                                                                                                                                                                                                                                                                 670116
                                             Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 47 of 67
                A              B                  C                           D                                       E                               F                         G                                            H                                       I                  J                     K                      L
 5                                                                                                 Eligible Organization Information                                                                                                                                         Plan Information

                                                                                                                                                                    Plaintiff in Litigation?                                                                                   Plan type (Student 
                        Date notification  Received via mail                                         Contact information for eligible    Type of organization (Non‐    (Yes or No) (See                                                                                        Plan, Church Plan,    Fully insured, self‐     Name of issuer 
 6    Tracking number       received          or e‐mail?      Name of eligible organization                    organization                   profit or other)      instruction #2 above)                 Contraceptive services not provided                    Plan name           Other)           insured or both?      (enter N/A if none)

      Redacted                                                                                     Redacted                                                                                                                                                    Redacted                                                     Redacted
                           3/7/2016             E‐mail                Luurtsema Sales                                                              Other                                                                    All                                                      Other              Fully insured


79
                                                               Continuum Health Partnerships  
                                                                           Inc.
80
                                                                                                                                                                                                Abortion causing drugs  devices and sterilizations; patient 
                                                                     Continuum Health 
                           3/24/2016            E‐mail                                                                                             Other                                        education and counseling for all women with reproductive                             Other              self‐insured
                                                                     Management  LLC
81                                                                                                                                                                                                                      capacity.
                                                                   Mountain States Health 
                                                                     Properties  LLC.
82




                           3/28/2016            E‐Mail              Fresh Unlimited  Inc.                                                          Other                                                                    All                                                      Other              Fully Insured


83




                           4/1/2016             E‐mail               Sarkes Tarzian  Inc.                                                          Other                                                                    All                                                      Other              Fully Insured


84
                                                               Mersino Management Company
85
86                                                                Mersino Southwest. LLC 
87                                                                Mersino Enterprise Inc. 
                           7/19/2016            E‐Mail                                                                                             Other                       Yes                                          All                                                      Other              self‐insured
88                                                                Global Pump Company
                                                                Mersino Properties Company. 
89                                                                          LLC 
90                                                               Mersino Dewatering Inc. 




                                                                Catholic Health Care System 
                                                                                                                                                                               Yes                                                                                                                      self‐insured
                                                                      (aka ArchCare)



                                               Litigation:
                                           2nd Circuit Court
                                            1:12‐cv‐02542‐
                           7/26/2016              BMC                                                                                                                                             abortion‐inducing drugs  sterilizations  contraceptives
                                            Catholic Health 
                                             Care System

91
                                                               Cardinal Spellman High School                                                                                                                                                                                                            self‐insured
92
                                                                                                                                                                               Yes
                                                               Monsignor Farrell High School                                                                                                                                                                                                            self‐insured
93




                                                               Catholic Health Services of Long 
                                                                                                                                                                               Yes                                                                                                                      self‐insured
                                                                            Island




94
                                              Litigation:
                                               Geneva
                                                                 Geneva College (employee)                                                                                     Yes                                                                                                   Other              Fully Insured
                           7/26/2016       3nd Circuit Court                                                                                                                                                     abortion‐inducing drugs
95                                          2:12‐cv‐00207
96                                                               Geneva Co lege (Student)                                                                                      Yes                                                                                                  Student             Fully Insured
                                                               The Roman Catholic Diocese of 
                                                                                                                                                 Non‐profit
97                                                                    Erie* (exempt)
                                              Litigation:
                                                Persico      Erie Catholic Preparatory School                                                    Non‐profit
98
                           7/26/2016       3nd Circuit Court                                                                                                                   Yes               abortion‐inducing drugs  contraceptives  or sterilization                        Church Plan           self‐insured
                                            1‐13‐cv‐00303 PRINCE OF PEACE CENTER  INC.                                                           Non‐profit
99
                                                               ST. MARTIN CENTER  INC.                                                           Non‐profit
100
                                              Litigat on
                                                 Zubik       Catholic Charities of Pittsburgh
101
                           7/26/2016       3nd Circuit Court                                                                                     Non‐profit                    Yes               abortion‐inducing drugs  contraceptives  or sterilization                        Church Plan           self‐insured
                                            2‐12‐cv‐00676 Diocese of Pittsburgh* (Exempt)
102
                                              Litigation:    Catholic Charities of Southeast 
                                                                                                                                                                                                                                                                                     Other
103                                        Catholic Diocese               Texas
                           7/26/2016                                                                                                                                           Yes                    abortifacients  contraception  and ster lization                                                  self‐insured
                                             of Beaumont     Catholic Diocese of Beaumont* 
104                                        5th Circuit Court            (Exempt)




Notifications


                                                                                                                                                                                                                                                                                                                                                  670117
                                                                                      Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 48 of 67
                      M                               N                               O                                  P                     Q                        R                           S                              T                               U                   V      W
 5                               Service Provider Information                                                                                                                                                                                          Action Taken
                                                                                                                                           For updated                                                                                               For for‐profit organizations, 
                                                                                                                Original information  information, date the                               For fu ly insured plans,                                        date letter sent to 
      Contact information for issuer (enter  Name of TPA (enter    Contact information for TPA (enter N/A if         or updated           information is     For updated information,    date letter sent to issuer    For self‐insured plan, date  organization  (see instruction 
 6                N/A if none)                  N/A if none)                        none)                           information?             effective         summary of changes                  by HHS            notification forwarded to DOL            #1 above)               Notes


      Redacted                            Redacted Redacted                                                                                                 Redacted
                                                                                                                      Original                N/A


79


80

                                                                                                                      Original                N/A
81


82




                                                                                                                      Original                N/A


83




                                                                                                                      Original                N/A


84

85
86
87
                                                                                                                      Original                N/A
88

89
90




                                                                                                                      Original                N/A




91
                                                                                                                      Original                N/A
92
                                                                                                                      Original                N/A
93




                                                                                                                      Original                N/A




94


                                                                                                                      Original                N/A
95
96                                                                                                                    Original                N/A

97

98
                                                                                                                     Updated                  N/A
99

100

101
                                                                                                                     Updated                  N/A
102

103
                                                                                                                      Original                N/A
104




Notifications


                                                                                                                                                                                                                                                                                                  670118
                                             Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 49 of 67
                A              B                  C                             D                                      E                               F                         G                                              H                                        I                  J                     K                      L
 5                                                                                                  Eligible Organization Information                                                                                                                                            Plan Information

                                                                                                                                                                     Plaintiff in Litigation?                                                                                      Plan type (Student 
                        Date notification  Received via mail                                          Contact information for eligible    Type of organization (Non‐    (Yes or No) (See                                                                                           Plan, Church Plan,    Fully insured, self‐     Name of issuer 
 6    Tracking number       received          or e‐mail?      Name of eligible organization                     organization                   profit or other)      instruction #2 above)                   Contraceptive services not provided                     Plan name           Other)           insured or both?      (enter N/A if none)

      Redacted
                                              Litigation:                                           Redacted                                                                                                                                                       Redacted                                                     Redacted
                                                                 East Texas Baptist University 
                                                 ETBU                                                                                                                           Yes                                                                                                      Other              self‐insured
                                                                         (employee)                                                                                                              "abortion‐inducing drugs … and related services" NOT including 
                           7/26/2016       5th Circuit Court
                                                                                                                                                                                                                  contraceptives (compl. ¶ 28)
                                            4:12‐CV‐3009
105
106                                                                     Houston Baptist                                                                                         Yes
                                                                                                                                                                                                                                                                                                            self‐insured
107                                                                      Westminster                                                                                            Yes


                                                                Roman Catholic Diocese of Fort 
                                                                                                                                                  Non‐profit                    Yes                "abortion‐inducing drugs " sterilization  and contraception                        Church Plan           self‐insured
                                                                     Worth* (Exempt)

108




                                              Litigation:
                                             University of      University of Dallas (employee)                                                                                 Yes                        "abortion‐inducing drugs" and steri ization                                                      self‐insured
                                                Dallas
                           7/26/2016
                                           5th Circuit Court
                                             4:12‐cv‐314
109

                                                                                                                                                                                                   "abortion‐inducing drugs " sterilization  and contraception 
                                                                 University of Da las (student)                                                                                 Yes               (prescribed to treat a medical condition only  not to prevent                         Student             Fully‐insured
                                                                                                                                                                                                                           pregnancy)
110


                                                                Catholic Charities of Fort Worth                                                                                Yes                 abortion‐inducing drugs  sterilization  and contraception                                               Fully Insured
111
112                                                               Aquinas College  Nashv lle
113                                                                Camp Marymount  Inc.
                                               Litigation:
                                                             Catholic Charities of Tennessee
114                                        Catholic Diocese 
                                              of Nashville       The Catholic Diocese of 
                           7/26/2016                                                                                                                                            Yes              "abortion‐inducing products " steri ization  and contraception                                             Fully Insured
115                                        6th Circuit Court       Nashvi le* (Exempt)
                                            3:13‐cv‐01303 Dominican Sisters of St. Cecilia* 
116                                                                     (Exempt)
117                                                              Mary Queen of Angels
118                                                                St. Mary's V lla  Inc.
                                               Litigat on
                                                  MCC         Catholic Family Services (aka 
                                           6th Circuit Court Catholic Charities of Kalamazoo)
119                        7/26/2016                                                                                                                                            Yes                              contraception and steri ization                                                            self‐insured
                                            1:13‐cv‐01247‐
                                                             Michigan Catho ic Conference* 
                                                   GJQ
120                                                                     (Exempt)
                                                                Catholic Charities of Ft. Wayne                                                                                 Yes              "abortion‐inducing products " steri ization  and contraception                                             Self‐insured
121
                                                                Diocese of Ft. Wayne* (Exempt)                                                                                  Yes              "abortion‐inducing products " steri ization  and contraception                                             Self‐insured
122




                                                                      Franciscan Alliance                                                                                       Yes              "abortion‐inducing products " steri ization  and contraception                                                 Both




                                              Litigation:
                                          Catho ic Charities 
123
                                             of Ft. Wayne
                           7/26/2016       7th Circuit Court          Our Sunday Visitor                                                                                        Yes              "abortion‐inducing products " steri ization  and contraception                                             Self‐insured
124
                                          1:12‐cv‐00159‐JD‐
                                                  RBC




                                                                 Specialty Physicians of I linois                                                                               Yes              "abortion‐inducing products " steri ization  and contraception                                             Fully‐insured




125
                                                                        St. Anne Home                                                                                           Yes              "abortion‐inducing products " steri ization  and contraception                                             Self‐insured
126
                                                                    University of St. Francis                                                                                   Yes              "abortion‐inducing products " steri ization  and contraception                                             Self‐insured
127




Notifications


                                                                                                                                                                                                                                                                                                                                                      670119
                                                                                      Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 50 of 67
                      M                               N                               O                                  P                     Q                        R                           S                              T                               U                   V      W
 5                               Service Provider Information                                                                                                                                                                                          Action Taken
                                                                                                                                           For updated                                                                                               For for‐profit organizations, 
                                                                                                                Original information  information, date the                               For fu ly insured plans,                                        date letter sent to 
      Contact information for issuer (enter  Name of TPA (enter    Contact information for TPA (enter N/A if         or updated           information is     For updated information,    date letter sent to issuer    For self‐insured plan, date  organization  (see instruction 
 6                N/A if none)                  N/A if none)                        none)                           information?             effective         summary of changes                  by HHS            notification forwarded to DOL            #1 above)               Notes


       Redacted                            Redacted Redacted                                                                                                 Redacted
                                                                                                                      Original                N/A


105
106
                                                                                                                      Original                N/A
107



                                                                                                                      Original                N/A


108




                                                                                                                      Original                N/A




109


                                                                                                                      Original                N/A

110


                                                                                                                      Original                N/A
111
112
113

114
                                                                                                                      Original                N/A
115

116
117
118


119                                                                                                                   Original                N/A

120
                                                                                                                      Original                N/A
121
                                                                                                                      Original                N/A
122




                                                                                                                      Original                N/A




123
                                                                                                                      Original                N/A
124




                                                                                                                      Original                N/A




125
                                                                                                                      Original                N/A
126
                                                                                                                      Original                N/A
127




Notifications


                                                                                                                                                                                                                                                                                                  670120
                                            Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 51 of 67
                A              B                   C                          D                                        E                               F                         G                                              H                                         I                  J                       K                        L
 5                                                                                                  Eligible Organization Information                                                                                                                                             Plan Information

                                                                                                                                                                     Plaintiff in Litigation?                                                                                       Plan type (Student 
                        Date notification  Received via mail                                          Contact information for eligible    Type of organization (Non‐    (Yes or No) (See                                                                                            Plan, Church Plan,     Fully insured, self‐        Name of issuer 
 6    Tracking number       received          or e‐mail?      Name of eligible organization                     organization                   profit or other)      instruction #2 above)                   Contraceptive services not provided                      Plan name           Other)            insured or both?         (enter N/A if none)
      Redacted
                                                                                                    Redacted                                                                                                                                                        Redacted                                                         Redacted


                                                                                                                                                                                                  "abortion‐inducing drugs  ike ella and Plan B" but not other 
                                                                 Biola University (employee)                                                                                    Yes                                                                                                                           Fully Insured
                                                                                                                                                                                                                        contraceptives




128
                                              Litigation:
                                            Grace Schools
                                           7th Circuit Court
                           7/26/2016
                                          3:12‐cv‐00459‐JD‐
                                                  CAN
                                                                                                                                                                                                  "abortion‐inducing drugs  ike ella and Plan B" but not other 
                                                                  Biola University (student)                                                                                    Yes                                                                                                      Student              Fully Insured
                                                                                                                                                                                                                        contraceptives




129
                                                                 Grace Schools (employee)                                                                                       Yes                      "abortifacient drugs" but not all contraceptives                                                      Self‐insured
130



                                                                   Grace Schools (student)                                                                                      Yes                      "abortifacient drugs" but not all contraceptives                                Student              Fully Insured


131
                                                                CNS International Ministries 
                                              Litigation:        (holding company for other 
                                                  CNS        listed plaintiffs: Sharpe Holdings  
                                                                                                                                                                                Yes                                 Plan B  ella  Copper IUDs                                                                  Self‐insured
                           7/26/2016       8th Circuit Court    Inc.  Ozark Nat'l Life Ins. Co.  
                                            2:12‐cv‐00092       and N.I.S. Financial Services  
                                                                              Inc )
132
133                                                              Heartland Christian Co lege                                                                                    Yes                                 Plan B  ella  Copper IUDs                                                                  Self‐insured



                                                                   Cornerstone University                                                                                                                                                                                                                     Fully‐insured
                                              Litigation:
134                                              Dordt
                                                                                                                                                                                                 "post‐coital 'emergency contraceptives'" such as "ella  Plan B  
                           7/26/2016       8th Circuit Court                                                                                                                    Yes
                                                                                                                                                                                                                          and IUDs"
                                            5:13‐cv‐04100
                                                                  Dordt Co lege (employee)                                                                                                                                                                                                                     Self‐insured

135
                                                                   Dordt College (student)                                                                                                                                                                                               Student              Fully‐insured
136


                                              Litigation:
                                                                 Little Sisters of the Poor  
                                             Little Sisters
                                                             Baltimore  Inc. ( Little Sisters of                                                  Non‐profit
                                           0th Circuit Court
                                                                         Baltimore”)                                                                                                                              "sterilization  contraceptives
                                          No. 13‐1540 (10th 
                                                                                                                                                                                                 and drugs that cause abortions." "contraceptives  abort facient 
                           7/26/2016              Cir)                                                                                                                          Yes                                                                                                                            self‐insured
137                                                                                                                                                                                                                  drugs  sterilizations  and
                                            Appeal of No. 
                                                                                                                                                                                                              related education and counseling "
                                           1:13‐CV‐02611  Little Sisters of the Poor Home 
                                                (D. Co.)     for the Aged  Denver  Colorado  
                                                                                                                                                  Non‐profit
                                                                      (“Little Sisters of
                                                                           Denver”)
138
139                                           Litigation:              Reaching Souls                                                                                                             ella  Plan B  Plan B one‐step  Next Choice  Copper IUDs  IUDs 
                           7/26/2016                                                                                                                                            Yes                                                                                                    Church Plan             self‐insured
140                                         Reaching Souls        Truett‐McConnell College                                                                                                                                  w/Progestin




                                                                   Mid‐America Christian                                                                                                                                                                                                                       self‐insured
                                                                                                                                                                                                  "contraceptives  abortifacients [such as Plan B and e la]  and 
                                                                                                                                                                                                     related counseling to their employees and students." 
141
                                                               Oklahoma Baptist (employee)                                                                                                                                                                                                                    Fully‐insured
142
143                                                              Oklahoma Baptist (student)                                                                                                                                                                                              Student              Fully‐insured
                                              Litigation:
                                              Southern 
                                              Nazarene
                                           0th Circuit Court
                                                                    Oklahoma Wesleyan                                                                                                                                 Plan B  ella and IUDs                                                                   Fully‐insured
                                          No. 14‐6026 (10th 
                           7/26/2016                                                                                                                                            Yes
                                                  Cir)  
                                          appeal of No. 5:13
144
                                          CV‐01015‐F (W.D. 
                                                Okla.)



                                                                                                                                                                                                                                                                                                          Partially self‐insured. 
                                                               Southern Nazarene University 
                                                                                                                                                                                                                                                                                                           Insured for claims 
                                                                       (employee)                                                                                                                 "contraceptives  abortifacients [such as Plan B and e la]  and 
                                                                                                                                                                                                                                                                                                             over $100 000
                                                                                                                                                                                                     related counseling to their employees and students." 



145




Notifications


                                                                                                                                                                                                                                                                                                                                                           670121
                                                                                          Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 52 of 67
                      M                               N                                   O                                  P                     Q                        R                           S                              T                               U                   V      W
 5                               Service Provider Information                                                                                                                                                                                              Action Taken
                                                                                                                                               For updated                                                                                               For for‐profit organizations, 
                                                                                                                    Original information  information, date the                               For fu ly insured plans,                                        date letter sent to 
      Contact information for issuer (enter  Name of TPA (enter        Contact information for TPA (enter N/A if         or updated           information is     For updated information,    date letter sent to issuer    For self‐insured plan, date  organization  (see instruction 
 6                N/A if none)                  N/A if none)                            none)                           information?             effective         summary of changes                  by HHS            notification forwarded to DOL            #1 above)               Notes


      Redacted                               Redacted Redacted                                                                                                  Redacted

                                                                                                                          Original                N/A
                                          




128




                                                                                                                          Original                N/A




129

130
                                          


                                                                                                                          Original                N/A


131




                                                                                                                          Original                N/A


132
133                                                                                                                       Original                N/A



                                                                                                                          Original                N/A


134


                                                                                                                          Original                N/A

135
                                                                                                                          Original                N/A
136




                                                                                                                          Original                N/A
137




138
139                                                                 
                                                                                                                          Original                N/A
140

                                                                    




141

142
143




                                                                                                                          Original                N/A

144




145




Notifications


                                                                                                                                                                                                                                                                                                      670122
                                             Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 53 of 67
                A              B                  C                            D                                      E                               F                         G                                              H                                          I                  J                     K                      L
 5                                                                                                 Eligible Organization Information                                                                                                                                              Plan Information

                                                                                                                                                                    Plaintiff in Litigation?                                                                                        Plan type (Student 
                        Date notification  Received via mail                                         Contact information for eligible    Type of organization (Non‐    (Yes or No) (See                                                                                             Plan, Church Plan,    Fully insured, self‐     Name of issuer 
 6    Tracking number       received          or e‐mail?      Name of eligible organization                    organization                   profit or other)      instruction #2 above)                   Contraceptive services not provided                       Plan name           Other)           insured or both?      (enter N/A if none)

146   Redacted
                                              Litigation:
                                                              Southern Nazarene University 
                                                                        (student)
                                                                                                   Redacted                                                                                                                                                         Redacted             Student             Fully‐insured       Redacted
                                            Priests for Life
                           7/26/2016              DC                 Priests for Life                                                                                          Yes                    "contraception  sterilization  [and] abortifacients"                                                   Fully‐insured
                                            1:13‐cv‐01261
147
                                                                  Archdiocese of Washington 
                                                                ( isted in complaint as "Roman 
                                                                     Catholic Archbishop of 
                                                                    Washington  D.C." andas 
                                                                "Archdiocese of Washington")*
148                                                                         (exempt)                                                                                                                                                                                                                         self‐insured
                                                                    Catholic Charities of the 
                                                                Archdiocese of Washington  Inc.
149
                                                                Catholic Information Center  Inc
150




                                                                   The Catholic University of 
                                                                                                                                                                                                                                                                                                             Fully‐insured
                                                                           America




151                                           Litigation:
                                                RCAW
                           7/26/2016              DC               The Catholic University of                                                                                  Yes                abortion‐inducing products  contraception  or sterilization
                                                                                                                                                                                                                                                                                         Student             Fully‐insured
                                            1:13‐cv‐01441             America (student)
152
                                                                  The Consortium of Catholic 
                                                                Academies of the Archdiocese o
                                                                      Washington  D.C.
153
                                                                Archbishop Carroll High School
154
                                                                   Don Bosco Cristo Rey High 
                                                                  School of the Achdiocese of 
155                                                                    Washington  D.C.
                                                                   Mary of Nazareth Roman 
                                                                                                                                                                                                                                                                                                             self‐insured
                                                                Catholic Elementary School  Inc.
156
                                                                 Roman Catholic Archbishop of 
157                                                                     Washington
158                                                                 Victory Housing  Inc.



                                                                    Thomas Aquinas College


159
                                             Litigation:
                                          Beckwith Electric                                                                                                                                       "emergency contraception " "abort facients " "any drugs  
                                          11th Circut (M.D.                                                                                                                                      devices  and services capable of ending innocent human life" 
                           7/26/2016                               Beckwith Electric Co.  Inc.                                                     Other                       Yes                                                                                                        Other              self‐insured
                                                 Fl.)                                                                                                                                              (spec fica ly lists Plan B  ella  and the IUD as examples of 
                                           8:16‐cv‐01944                                                                                                                                                                  "abortifacients")
160
                                              Litigation:
                                           Johnson Welded
                                                                                                                                                                                                "all of the contraceptive services required by the contraceptive 
                           7/26/2016           DC(DCC)          Johnson Welded Products  Inc.                                                      Other                       Yes                                                                                                        Other             Not Indicated
                                                                                                                                                                                                                       services mandate"
                                            1:16‐cv‐00557
161




                           8/5/2016              Ma l            Society of the Precious Blood                                                   Non‐profit                    No                                             All                                                         Other              Fully insured



162

                                              Litigation: 
                                          Catho ic Charities 
                                                                Catholic Charities of the                                                                                                       "a l of the required contraceptive services  with  the exception 
                                           Archdiocese of 
                           9/1/2016                            Archdiocese of Philadelphia                                                       Non‐profit                    Yes               of the prescription and use of contraceptive medications for                          Church Plan           Self‐insured
                                          Ph ladelphia 3rd 
                                                              d/b/a Catho ic Social Services                                                                                                                 non‐contraceptive  medical purposes.”  
                                           Circuit  2:14‐cv‐
                                              03096‐AB
163

                                              Litigation: 
                                          Catho ic Charities 
                                                                                                                                                                                                "a l of the required contraceptive services  with  the exception 
                                           Archdiocese of 
                           9/1/2016                                St. John's Orphan Asylum                                                      Non‐profit                    Yes               of the prescription and use of contraceptive medications for                          Church Plan           Self‐insured
                                          Ph ladelphia 3rd 
                                                                                                                                                                                                             non‐contraceptive  medical purposes.”  
                                           Circuit  2:14‐cv‐
                                              03096‐AB
164




Notifications


                                                                                                                                                                                                                                                                                                                                                       670123
Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 54 of 67




                                                                    670124
                                             Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 55 of 67
                A              B                   C                          D                                     E                               F                         G                                              H                                          I                  J                     K                      L
 5                                                                                               Eligible Organization Information                                                                                                                                              Plan Information

                                                                                                                                                                  Plaintiff in Litigation?                                                                                        Plan type (Student 
                        Date notification  Received via mail                                       Contact information for eligible    Type of organization (Non‐    (Yes or No) (See                                                                                             Plan, Church Plan,    Fully insured, self‐     Name of issuer 
 6    Tracking number       received          or e‐mail?      Name of eligible organization                  organization                   profit or other)      instruction #2 above)                    Contraceptive services not provided                      Plan name           Other)           insured or both?      (enter N/A if none)

      Redacted                                Litigation: 
                                                                                                 Redacted                                                                                                                                                         Redacted                                                     Redacted
                                          Catho ic Charities 
                                                                                                                                                                                              "a l of the required contraceptive services  with  the exception 
                                           Archdiocese of  St. Edmond's Home for Crippled 
                           9/1/2016                                                                                                            Non‐profit                    Yes               of the prescription and use of contraceptive medications for                          Church Plan           Self‐insured
                                          Ph ladelphia 3rd            Children
                                                                                                                                                                                                           non‐contraceptive  medical purposes.”  
                                           Circuit  2:14‐cv‐
                                              03096‐AB
165

                                              Litigation: 
                                          Catho ic Charities 
                                                                                                                                                                                              "a l of the required contraceptive services  with  the exception 
                                           Archdiocese of        Don Guanella Village of the 
                           9/1/2016                                                                                                            Non‐profit                    Yes               of the prescription and use of contraceptive medications for                          Church Plan           Self‐insured
                                          Ph ladelphia 3rd       Archdiocese of Philadelphia
                                                                                                                                                                                                           non‐contraceptive  medical purposes.”  
                                           Circuit  2:14‐cv‐
                                              03096‐AB
166

                                              Litigation: 
                                          Catho ic Charities 
                                                                                                                                                                                              "a l of the required contraceptive services  with  the exception 
                                           Archdiocese of 
                           9/1/2016                               Divine Providence Village                                                    Non‐profit                    Yes               of the prescription and use of contraceptive medications for                          Church Plan           Self‐insured
                                          Ph ladelphia 3rd 
                                                                                                                                                                                                           non‐contraceptive  medical purposes.”  
                                           Circuit  2:14‐cv‐
                                              03096‐AB
167

                                              Litigation: 
                                          Catho ic Charities 
                                                                                                                                                                                              "a l of the required contraceptive services  with  the exception 
                                           Archdiocese of  Philadelphia Protectory for Boys 
                           9/1/2016                                                                                                            Non‐profit                    Yes               of the prescription and use of contraceptive medications for                          Church Plan           Self‐insured
                                          Ph ladelphia 3rd    d/b/a St. Gabriel's System
                                                                                                                                                                                                           non‐contraceptive  medical purposes.”  
                                           Circuit  2:14‐cv‐
                                              03096‐AB
168

                                              Litigation: 
                                          Catho ic Charities 
                                                                                                                                                                                              "a l of the required contraceptive services  with  the exception 
                                           Archdiocese of  Catholic Community Services  
                           9/1/2016                                                                                                            Non‐profit                    Yes               of the prescription and use of contraceptive medications for                          Church Plan           Self‐insured
                                          Ph ladelphia 3rd             Inc.
                                                                                                                                                                                                           non‐contraceptive  medical purposes.”  
                                           Circuit  2:14‐cv‐
                                              03096‐AB
169

                                              Litigation: 
                                          Catho ic Charities 
                                                                                                                                                                                              "a l of the required contraceptive services  with  the exception 
                                           Archdiocese of         Nutritional Development 
                           9/1/2016                                                                                                            Non‐profit                    Yes               of the prescription and use of contraceptive medications for                          Church Plan           Self‐insured
                                          Ph ladelphia 3rd              Services  Inc.
                                                                                                                                                                                                           non‐contraceptive  medical purposes.”  
                                           Circuit  2:14‐cv‐
                                              03096‐AB
170

                                              Litigation: 
                                          Catho ic Charities  Catho ic Health Care Services ‐ 
                                                                                                                                                                                              "a l of the required contraceptive services  with  the exception 
                                           Archdiocese of  Supportive Independent Living 
                           9/1/2016                                                                                                            Non‐profit                    Yes               of the prescription and use of contraceptive medications for                          Church Plan           Self‐insured
                                          Ph ladelphia 3rd      d/b/a Villa St. Martha and 
                                                                                                                                                                                                           non‐contraceptive  medical purposes.”  
                                           Circuit  2:14‐cv‐   Community Based Services
                                              03096‐AB
171

                                              Litigation: 
                                          Catho ic Charities 
                                                                                                                                                                                              "a l of the required contraceptive services  with  the exception 
                                           Archdiocese of 
                           9/1/2016                                St. John Vianney Center                                                     Non‐profit                    Yes               of the prescription and use of contraceptive medications for                          Church Plan           Self‐insured
                                          Ph ladelphia 3rd 
                                                                                                                                                                                                           non‐contraceptive  medical purposes.”  
                                           Circuit  2:14‐cv‐
                                              03096‐AB
172

                                              Litigation: 
                                          Catho ic Charities 
                                                                                                                                                                                              "a l of the required contraceptive services  with  the exception 
                                           Archdiocese of 
                           9/1/2016                              Catholic Clinical Consultants                                                 Non‐profit                    Yes               of the prescription and use of contraceptive medications for                          Church Plan           Self‐insured
                                          Ph ladelphia 3rd 
                                                                                                                                                                                                           non‐contraceptive  medical purposes.”  
                                           Circuit  2:14‐cv‐
                                              03096‐AB
173

                                              Litigation: 
                                          Catho ic Charities 
                                                                                                                                                                                              "a l of the required contraceptive services  with  the exception 
                                           Archdiocese of  Roman Catholic Archdiocese of 
                           9/1/2016                                                                                                            Non‐profit                    Yes               of the prescription and use of contraceptive medications for                          Church Plan           Self‐insured
                                          Ph ladelphia 3rd        Philadelphia
                                                                                                                                                                                                           non‐contraceptive  medical purposes.”  
                                           Circuit  2:14‐cv‐
                                              03096‐AB
174
                                                                                                                                                                                                 "to providing  procuring  or fac litating access to abortion‐
                                          Litigation: Diocese 
                                                                                                                                                                                                inducing products  abortion  steri ization  or contraceptives" 
                                          of Cheyenne 10th 
                           9/15/2015                                Diocese of Cheyenne                                                        Non‐profit                    Yes               except when "prescribed with the intent of treating a medical                         Church Plan           Self‐insured
                                           Circuit court 14‐
                                                                                                                                                                                              condition  not with the intent to prevent pregnancy or to induce 
                                                  8040
175                                                                                                                                                                                                                       abortion."
                                                                                                                                                                                                 "to providing  procuring  or fac litating access to abortion‐
                                          Litigation: Diocese 
                                                                                                                                                                                                inducing products  abortion  steri ization  or contraceptives" 
                                          of Cheyenne 10th 
                           9/15/2015                           Catho ic Charities of Wyoming                                                   Non‐profit                    Yes               except when "prescribed with the intent of treating a medical                         Church Plan           Self‐insured
                                           Circuit court 14‐
                                                                                                                                                                                              condition  not with the intent to prevent pregnancy or to induce 
                                                  8040
176                                                                                                                                                                                                                       abortion."
                                                                                                                                                                                                 "to providing  procuring  or fac litating access to abortion‐
                                          Litigation: Diocese 
                                                                                                                                                                                                inducing products  abortion  steri ization  or contraceptives" 
                                          of Cheyenne 10th 
                           9/15/2015                           Saint Joseph's Children's Home                                                  Non‐profit                    Yes               except when "prescribed with the intent of treating a medical                         Church Plan           Self‐insured
                                           Circuit court 14‐
                                                                                                                                                                                              condition  not with the intent to prevent pregnancy or to induce 
                                                  8040
177                                                                                                                                                                                                                       abortion."




Notifications


                                                                                                                                                                                                                                                                                                                                                     670125
                                                                                      Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 56 of 67
                      M                               N                               O                                  P                     Q                        R                           S                              T                               U                   V      W
 5                               Service Provider Information                                                                                                                                                                                          Action Taken
                                                                                                                                           For updated                                                                                               For for‐profit organizations, 
                                                                                                                Original information  information, date the                               For fu ly insured plans,                                        date letter sent to 
      Contact information for issuer (enter  Name of TPA (enter    Contact information for TPA (enter N/A if         or updated           information is     For updated information,    date letter sent to issuer    For self‐insured plan, date  organization  (see instruction 
 6                N/A if none)                  N/A if none)                        none)                           information?             effective         summary of changes                  by HHS            notification forwarded to DOL            #1 above)               Notes


      Redacted                           Redacted Redacted                                                                                                  Redacted
                                                                                                                      Original                N/A



165




                                                                                                                      Original                N/A



166




                                                                                                                      Original                N/A



167




                                                                                                                      Original                N/A



168




                                                                                                                      Original                N/A



169




                                                                                                                      Original                N/A



170




                                                                                                                      Original                N/A



171




                                                                                                                      Original                N/A



172




                                                                                                                      Original                N/A



173




                                                                                                                      Original                N/A



174


                                                                                                                      Original                N/A

175


                                                                                                                      Original                N/A

176


                                                                                                                      Original                N/A

177




Notifications


                                                                                                                                                                                                                                                                                                  670126
                                            Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 57 of 67
                A              B                   C                           D                                     E                               F                         G                                              H                                          I                  J                          K                        L
 5                                                                                                Eligible Organization Information                                                                                                                                              Plan Information

                                                                                                                                                                   Plaintiff in Litigation?                                                                                        Plan type (Student 
                        Date notification  Received via mail                                        Contact information for eligible    Type of organization (Non‐    (Yes or No) (See                                                                                             Plan, Church Plan,        Fully insured, self‐        Name of issuer 
 6    Tracking number       received          or e‐mail?      Name of eligible organization                   organization                   profit or other)      instruction #2 above)                    Contraceptive services not provided                      Plan name           Other)               insured or both?         (enter N/A if none)
      Redacted                                                                                                                                                                                    "to providing  procuring  or fac litating access to abortion‐
                                                                                                                                                                                                                                                                   Redacted                                                            Redacted
                           9/15/2015
                                          Litigation: Diocese 
                                          of Cheyenne 10th  St. Anthony Tri‐Parish Catholic 
                                           Circuit court 14‐            School
                                                                                                  Redacted                                      Non‐profit                    Yes
                                                                                                                                                                                                 inducing products  abortion  steri ization  or contraceptives" 
                                                                                                                                                                                                except when "prescribed with the intent of treating a medical                         Church Plan                Self‐insured
                                                                                                                                                                                               condition  not with the intent to prevent pregnancy or to induce 
                                                  8040
178                                                                                                                                                                                                                        abortion."


                                          Litigation: Diocese 
                                                                                                                                                                                                    " abortion‐inducing products or ster lization" except " 
                                          of Cheyenne 10th 
                           9/15/2015                              Wyoming Catholic College                                                      Non‐profit                    Yes              contraceptives only when prescribed with the intent of treating                        Church Plan                self‐insured
                                           Circuit court 14‐
                                                                                                                                                                                               a medical condition  not with the intent to prevent pregnancy."
                                                  8040
179
                                              Litigation: 
                                               Colorado                                                                                                                                             "coverage for a l services  drugs  and devices that could 
                                               Christian         Colorado Christian University                                                                                                      terminate human life from the moment of conception  
                           9/15/2015                                                                                                            Non‐profit                    Yes                                                                                                        Other                   self‐insured
                                           University 10th               (employee)                                                                                                              including medical abortions  emergency contraceptives l ke 
                                           Circuit Court 14‐                                                                                                                                        Plan B and E la  and IUDs" and "other contraceptives."
180                                              1329
                                              Litigation: 
                                               Colorado 
                                               Christian         Colorado Christian University                                                                                                    "coverage for abortions and all contraceptives  including 
                           9/15/2015                                                                                                            Non‐profit                    Yes                                                                                                       Student                 Fully Insured
                                           University 10th                (student)                                                                                                                       emergency contraceptives and IUDs."
                                           Circuit Court 14‐
181                                              1330
                                                                                                                                                                                                    "abortion‐inducing or implantation‐preventing drugs  
                                              Litigation:                                                                                                                                                                                                                                                   Partia ly Self‐Insured  
                                                                                                                                                                                                 abortifacient items  and related education and counseling  
                                             Dobson 10th                                                                                                                                                                                                                                                       with a stop‐loss 
                           9/15/2015                                      Family Talk                                                           Non‐profit                    Yes              spec fically IUDs and 'emergency contraception' such as Plan B                            Other
                                           Circuit Court 14‐                                                                                                                                                                                                                                                provider and a third‐
                                                                                                                                                                                                and Ella" and "any counse ing or referrals to promote or refer 
                                                 1233                                                                                                                                                                                                                                                        party administrator
                                                                                                                                                                                                       for ... such abortion‐inducing drugs  and IUDs "
182
                                           Litigation:  Ass'n 
                                              of Christian 
                                                                                                                                                                                                   "the procurement of  participation in  facilitation of  or 
                                            Schools Int'l v.  Association of Christian Schools 
                           9/15/2015                                                                                                            Non‐profit                    Yes                payment for abortion (including abortion‐causing drugs and                              Other                   self‐insured
                                             Burwell 10th        International (employee)
                                                                                                                                                                                                            devices like Plan B  ella  and IUDs)"
                                           Circuit Court No. 
                                                14‐1492 
183

                                           Litigation:  Ass'n 
                                              of Christian 
                                                                                                                                                                                                   "the procurement of  participation in  facilitation of  or 
                                            Schools Int'l v.         Samaritan Ministries 
                           9/15/2015                                                                                                            Non‐profit                    Yes                payment for abortion (including abortion‐causing drugs and                              Other                   self‐insured
                                             Burwell 10th          International (employee)
                                                                                                                                                                                                            devices like Plan B  ella  and IUDs)"
                                           Circuit Court No. 
                                                14‐1492 
184
                                           Litigation:  Ass'n 
                                              of Christian 
                                                                                                                                                                                                   "the procurement of  participation in  facilitation of  or 
                                            Schools Int'l v. 
                           9/15/2015                             Taylor University (employee)                                                   Non‐profit                    Yes                payment for abortion (including abortion‐causing drugs and                              Other                   self‐insured
                                             Burwell 10th 
                                                                                                                                                                                                            devices like Plan B  ella  and IUDs)"
                                           Circuit Court No. 
                                                14‐1492 
185
                                           Litigation:  Ass'n 
                                              of Christian 
                                                                                                                                                                                                   "the procurement of  participation in  facilitation of  or 
                                            Schools Int'l v. 
                           9/15/2015                             Indiana Wesleyan University                                                    Non‐profit                    Yes                payment for abortion (including abortion‐causing drugs and                              Other                   self‐insured
                                             Burwell 10th 
                                                                                                                                                                                                            devices like Plan B  ella  and IUDs)"
                                           Circuit Court No. 
                                                14‐1492 
186
                                           Litigation:  Ass'n 
                                              of Christian 
                                                                                                                                                                                                   "the procurement of  participation in  facilitation of  or 
                                            Schools Int'l v. 
                           9/15/2015                             Asbury Theological Seminary                                                    Non‐profit                    Yes                payment for abortion (including abortion‐causing drugs and                              Other                   self‐insured
                                             Burwell 10th 
                                                                                                                                                                                                            devices like Plan B  ella  and IUDs)"
                                           Circuit Court No. 
                                                14‐1492 
187

                                           Litigation:  Ass'n 
                                              of Christian                                                                                                                                           "emergency contraceptive medications  hormonal 
                                            Schools Int'l v.                                                                                                                                       contraceptive medications and devices  and implanted 
                           9/15/2015                             Alliance Defending Freedom                                                     Non‐profit                    Yes                                                                                                        Other                   self‐insured
                                             Burwell 10th                                                                                                                                        contraceptive devices  or related counseling or referrals to 
                                           Circuit Court No.                                                                                                                                                  promote the use of such items"
                                                14‐1492 
188
                                              Litigation:  
                                          Catholic Benefits 
                                             Ass'n LCA v.                                                                                                                                            "contraception  abortion‐inducing drugs or devices  
                           9/20/2016                              Good Will Pub ishers  Inc.                                                      Other                       Yes                                                                                                        Other                  Fully‐insured
                                             Burwell 10th                                                                                                                                                   sterilization  and related counseling"
                                          Circuit Court Nos. 
                                          14‐6163  14‐6171 
189
                                              Litigation:  
                                          Catholic Benefits 
                                             Ass'n LCA v.        Catholic Charities of the                                                                                                           "contraception  abortion‐inducing drugs or devices                          likely church plan  but 
                           9/20/2016                                                                                                            Non‐profit                    Yes                                                                                                                                self‐insured
                                             Burwell 10th     Archdiocese of Oklahoma City                                                                                                                  sterilization  and related counseling"                                    never alleged
                                          Circuit Court Nos. 
                                          14‐6163  14‐6171 
190
                                              Litigation:  
                                          Catholic Benefits 
                                             Ass'n LCA v.                                                                                                                                            "contraception  abortion‐inducing drugs or devices                          likely church plan  but 
                           9/20/2016                               All Saints Catholic School                                                   Non‐profit                    Yes                                                                                                                                self‐insured
                                             Burwell 10th                                                                                                                                                   sterilization  and related counseling"                                    never alleged
                                          Circuit Court Nos. 
                                          14‐6163  14‐6171 
191




Notifications


                                                                                                                                                                                                                                                                                                                                                             670127
                                                                                      Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 58 of 67
                      M                               N                               O                                  P                     Q                        R                           S                              T                               U                   V      W
 5                               Service Provider Information                                                                                                                                                                                          Action Taken
                                                                                                                                           For updated                                                                                               For for‐profit organizations, 
                                                                                                                Original information  information, date the                               For fu ly insured plans,                                        date letter sent to 
      Contact information for issuer (enter  Name of TPA (enter    Contact information for TPA (enter N/A if         or updated           information is     For updated information,    date letter sent to issuer    For self‐insured plan, date  organization  (see instruction 
 6                N/A if none)                  N/A if none)                        none)                           information?             effective         summary of changes                  by HHS            notification forwarded to DOL            #1 above)               Notes


      Redacted RedactedRedacted                                                                                       Original                N/A            Redacted
178




                                                                                                                      Original                N/A


179



                                                                                                                      Original                N/A


180



                                                                                                                      Original                N/A


181



                                                                                                                      Original                N/A


182




                                                                                                                      Original                N/A


183




                                                                                                                      Original                N/A



184




                                                                                                                      Original                N/A


185




                                                                                                                      Original                N/A


186




                                                                                                                      Original                N/A


187




                                                                                                                      Original                N/A



188




                                                                                                                      Original                N/A


189




                                                                                                                      Original                N/A


190




                                                                                                                      Original                N/A


191




Notifications


                                                                                                                                                                                                                                                                                                  670128
                                             Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 59 of 67
                A              B                  C                            D                                      E                               F                         G                                               H                                          I                  J                        K                      L
 5                                                                                                 Eligible Organization Information                                                                                                                                               Plan Information

                                                                                                                                                                    Plaintiff in Litigation?                                                                                         Plan type (Student 
                        Date notification  Received via mail                                         Contact information for eligible    Type of organization (Non‐    (Yes or No) (See                                                                                              Plan, Church Plan,       Fully insured, self‐     Name of issuer 
 6    Tracking number       received          or e‐mail?      Name of eligible organization                    organization                   profit or other)      instruction #2 above)                   Contraceptive services not provided                        Plan name           Other)              insured or both?      (enter N/A if none)

     Redacted                                 Litigation:  
                                          Catholic Benefits                                        Redacted                                                                                                                                                          Redacted                                                        Redacted
                                             Ass'n LCA v.     The Cathedral Foundation d/b/a                                                                                                         "contraception  abortion‐inducing drugs or devices                            likely church plan  but 
                           9/20/2016                                                                                                             Non‐profit                    Yes                                                                                                                               self‐insured
                                             Burwell 10th         Catholic Review Media                                                                                                                     sterilization  and related counseling"                                      never alleged
                                          Circuit Court Nos. 
                                          14‐6163  14‐6171 
19

                                              Litigation:  
                                          Catholic Benefits 
                                             Ass'n LCA v.     Vi la St. Francis Catholic Care                                                                                                        "contraception  abortion‐inducing drugs or devices  
                           9/20/2016                                                                                                             Non‐profit                    Yes                                                                                                         Other                 Fully‐insured
                                             Burwell 10th                Center  Inc.                                                                                                                       sterilization  and related counseling"
                                          Circuit Court Nos. 
                                          14‐6163  14‐6171 
19
                                          Litigation: Roman 
                                                Catholic
                                            Archdiocese of          THE ROMAN CATHOLIC 
                                           Atlanta  et al. v.           ARCHDIOCESE                                                                                                              "abortion‐inducing products  contraception  steri ization  and 
                           10/6/2016        Secretary  U.S.      OF ATLANTA  an association of                                                   Non‐profit                    Yes               related counse ing"  "unless they are necessary for medica ly                          Church Plan              self‐insured
                                          Dep’t of Health &          churches and schools                                                                                                             diagnosed conditions unrelated to contraception."
                                            Human Servs
                                            et al  Nos. 14‐
19                                        12890  14‐13239
                                          Litigation: Roman 
                                                Catholic             THE MOST REVEREND 
                                            Archdiocese of           WILTON D GREGORY
                                           Atlanta  et al. v.    and his successors  Archbishop                                                                                                  "abortion‐inducing products  contraception  steri ization  and 
                           10/6/2016        Secretary  U.S.          of the Roman Catholic                                                       Non‐profit                    Yes               related counse ing"  "unless they are necessary for medica ly                          Church Plan              self‐insured
                                          Dep’t of Health &                Archdiocese                                                                                                                diagnosed conditions unrelated to contraception."
                                            Human Servs                     of Atlanta
                                            et al  Nos. 14‐
19                                        12890  14‐13240
                                          Litigation: Roman 
                                                Catholic
                                            Archdiocese of       CATHOLIC CHARITIES OF THE 
                                           Atlanta  et al. v.          ARCHDIOCESE                                                                                                               "abortion‐inducing products  contraception  steri ization  and 
                           10/6/2016        Secretary  U.S.      OF ATLANTA  INC.  a Georgia                                                     Non‐profit                    Yes               related counse ing"  "unless they are necessary for medica ly                          Church Plan              Self‐Insured
                                          Dep’t of Health &        non‐profit corporation                                                                                                             diagnosed conditions unrelated to contraception."
                                            Human Servs
                                            et al  Nos. 14‐
19                                        12890  14‐13241
                                          Litigation: Roman 
                                                Catholic
                                            Archdiocese of 
                                           Atlanta  et al. v.                                                                                                                                    "abortion‐inducing products  contraception  steri ization  and 
                                                                  Catho ic Education of North 
                           10/6/2016        Secretary  U.S.                                                                                        Other                       Yes               related counse ing"  "unless they are necessary for medica ly                          Church Plan              Self‐Insured
                                                                     Georgia  Inc. (CENGI)
                                          Dep’t of Health &                                                                                                                                           diagnosed conditions unrelated to contraception."
                                            Human Servs
                                            et al  Nos. 14‐
19                                        12890  14‐13242
                                          Litigation: Roman 
                                                Catholic
                                            Archdiocese of 
                                                                    THE ROMAN CATHOLIC 
                                           Atlanta  et al. v.                                                                                                                                    "abortion‐inducing products  contraception  steri ization  and 
                                                                   DIOCESE OF SAVANNAH
                           10/6/2016        Secretary  U.S.                                                                                      Non‐profit                    Yes               related counse ing"  "unless they are necessary for medica ly                          Church Plan              Self‐Insured
                                                                   an ecclesiastical territory
                                          Dep’t of Health &                                                                                                                                           diagnosed conditions unrelated to contraception."
                                            Human Servs
                                            et al  Nos. 14‐
19                                        12890  14‐13243
                                          Litigation: Roman 
                                                Catholic
                                                                  THE MOST REVEREND JOHN 
                                            Archdiocese of 
                                                                          HARTMAYER
                                           Atlanta  et al. v.                                                                                                                                    "abortion‐inducing products  contraception  steri ization  and 
                                                                  and his successors  Bishop of 
                           10/6/2016        Secretary  U.S.                                                                                      Non‐profit                    Yes               related counse ing"  "unless they are necessary for medica ly                          Church Plan              Self‐Insured
                                                                 The Roman Catholic Diocese of 
                                          Dep’t of Health &                                                                                                                                           diagnosed conditions unrelated to contraception."
                                                                        Savannah  et al.
                                            Human Servs
                                            et al  Nos. 14‐
19                                        12890  14‐13244
                                            Eternal Word 
                                              Television 
                                                                    Eternal Word Television                                                                                                     "artificial contraception  ster lization  or abortion  or related 
                           10/6/2016         Network v.                                                                                          Non‐profit                    Yes                                                                                                         other                 Self‐Insured
                                                                         Network  Inc.                                                                                                                            education and counseling." 
                                           Burwell  No. 14‐
                                               12696
20



                           11/ /2016          Email/mail                Bick Group  Inc.                                                           Other                       Yes                                "all contraceptive services"                                             Other                 Fully‐insured


20




                           11/9/2016            Email                 The Energy Lab INC                                                           Other                        No                                             All                                                         Other                 Fully‐insured


20

                          11/2 /2016            Email                  Marian University                                                         Non‐profit                     No                                             All                                                      Church Plan              self‐insured
20




Notifications


                                                                                                                                                                                                                                                                                                                                                           670129
                                                                                      Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 60 of 67
                      M                               N                               O                                  P                     Q                        R                           S                              T                               U                   V      W
 5                               Service Provider Information                                                                                                                                                                                          Action Taken
                                                                                                                                           For updated                                                                                               For for‐profit organizations, 
                                                                                                                Original information  information, date the                               For fu ly insured plans,                                        date letter sent to 
      Contact information for issuer (enter  Name of TPA (enter    Contact information for TPA (enter N/A if         or updated           information is     For updated information,    date letter sent to issuer    For self‐insured plan, date  organization  (see instruction 
 6                N/A if none)                  N/A if none)                        none)                           information?             effective         summary of changes                  by HHS            notification forwarded to DOL            #1 above)               Notes

                                          Redacted Redacted                                                                                                 Redacted
      Redacted                                                                                                        Original                N/A


192




                                                                                                                      Original                N/A



193




                                                                                                                      Original                N/A




194




                                                                                                                      Original                N/A




195




                                                                                                                      Original                N/A




196




                                                                                                                      Original                N/A




197




                                                                                                                      Original                N/A




198




                                                                                                                      Original                N/A




199



                                                                                                                      Original                N/A


200



                                                                                                                      Original                N/A


201




                                                                                                                      Original                N/A


202

                                                                                                                      Original                N/A
203




Notifications


                                                                                                                                                                                                                                                                                                  670130
Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 61 of 67




                                                                    670131
Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 62 of 67




                                                                    670132
Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 63 of 67
               Redacted




                 Addresses

                                                                    670133
Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 64 of 67




               Exhibit B
       Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 65 of 67




                                      TABLE 1

         Number of Women with Employer-Sponsored Insurance
     Who Are Income-Eligible for State-Funded Contraceptive Coverage1

                     Insured, Income-                              Insured, Income-
                                           Percent of Enrollees
                      Eligible Women                                Eligible Women
      State                               Covered Under a Self-
                    Between the Ages of                           Between the Ages of
                                              Funded Plan3
                         15 and 452                                15 and 45 in Self-
                                                                     Funded Plans4
   California           1,415,247                41.6%                  588,743
  Connecticut            151,198                 59.3%                  89,660
    Delaware              45,491                 68.3%                  31,070
Dist. Of Columbia         27,375                 49.8%                  11,641
     Hawaii               88,650                 37.6%                  33,332
     Illinois            612,778                 63.3%                 387,888
      Iowa               221,138                 57.4%                 126,933
     Maine                45,678                 57.7%                  26,356
    Maryland             277,509                 49.6%                 137,644
 Massachusetts           365,762                 56.6%                 207,021
    Michigan             519,728                 61.4%                 319,113
   Minnesota             183,765                  N/A                  183,765
     Nevada               78,575                 47.5%                  37,323
   New Jersey            380,913                 55.1%                 209,883
  New Mexico              84,771                 69.1%                  58,577
   New York              811,392                 53.9%                 437,340
 North Carolina          380,983                 62.5%                 298,579
     Oregon              188,570                 53.7%                 101,262
  Pennsylvania           580,295                  N/A                  580,295
  Rhode Island            54,512                 47.9%                  26,111
    Vermont               23,575                 60.2%                  14,192
    Virginia             318,424                  N/A                  318,424
  Washington             317,669                 57.4%                 182,342
     Total              7,173,998                   -                 4,407,494
       Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 66 of 67



1
 The Tables include both Amici States and States that are plaintiffs in litigation concerning the
Rules. The numbers provided are derived from the Interactive Public Use Microdata Series
(https://usa.ipums.org/usa/) which provides detailed data from the U.S. Census Bureau’s
American Community Survey (2015), the State Health Access Data Assistance Center, and the
Agency for Healthcare Research and Quality (“ARHQ Database”). Each person is assigned to a
household health insurance unit (“HIU”). The incomes of all members of the same HIU are
summed and divided by the FPL for the relevant household size to generate the income of the
HIU as a percentage of the FPL. For Column 2, the number reflects women who: (a) are between
the ages of 15 and 45; (b) have employer/union provided health insurance; and (c) have HIU
income under the relevant percent of the FPL to qualify for that State’s program. That initial
estimate is further refined (Column 4) based on the percentage of enrollees in self-insured
employer plans in each State (Column 3), provided that the State has a contraceptive equity law.
We recognize that other data sources and methodologies may achieve different results.
Whatever the precise calculations, however, the ultimate conclusion—that millions of women
with employer-sponsored insurance are income-eligible for state-funded programs—remains
accurate.
2
 For each State on the list, the following is the FPL eligibility threshold for a broadly applicable
program that is at least partially state funded: California—200%; Connecticut—263%;
Delaware—250%; District of Columbia—215%; Hawaii—250%; Illinois—250%; Iowa—300%;
Maine—214%; Maryland—250%; Massachusetts—300%; Michigan—250%; Minnesota—
200%; Nevada—138%; New Jersey—250%; New Mexico—250%; New York—223%; North
Carolina—200%; Oregon—250%; Pennsylvania—220%; Rhode Island—250%; Vermont—
200%; Virginia—200%; Washington—260%. States may have programs that have higher FPL
eligibility thresholds, including programs that are available to a narrower class of residents, for
example the Children’s Health Insurance Program (“CHIP”) which extends eligibility above
300% FPL for women under the age of 19 in many States. See Kaiser Family Foundation, “Fact
Sheet: Where Are States Today? Medicaid and CHIP Eligibility Levels for Children, Pregnant
Women, and Adults,” (2018), http://files.kff.org/attachment/Fact-Sheet-Where-are-States-Today-
Medicaid-and-CHIP-Eligibility-Levels-for-Children-Pregnant-Women-and-Adults.
3
  The percentage of self-insured plans is taken from: U.S. Dept. of Health & Human Services,
Medical Expenditure Panel Survey, Percent of private-sector enrollees that are enrolled in self-
insured plans at establishments that offer health insurance by firm size and State: United States,
2016, https://meps.ahrq.gov/data_stats/summ_tables/insr/state/series_2/2016/tiib2b1.pdf
(“ARHQ Database”). In many cases, the ARHQ Database provides significantly lower self-
insured coverage rates than other sources. Consistent with other efforts, we have used the
figures provided by the Database to provide a conservative estimate.
4
  All of the listed States, except Minnesota, Pennsylvania and Virginia have contraceptive equity
laws that generally require state-regulated plans to cover all FDA-approved forms of
contraception.
         Case 2:17-cv-04540-WB Document 113-1 Filed 01/07/19 Page 67 of 67




                                            TABLE 2

     Number of Women with Employer-Sponsored Insurance Who Are
 Income Eligible for Medicaid as Secondary Payer for Contraceptive Services5


                                                                              Insured, Income-
                        Insured, Income-
                                                  Percent of Enrollees         Eligible Women
                         Eligible Women
        State                                    Covered Under a Self-       Between the Ages of
                       Between the Ages of
                                                     Funded Plan              15 and 45 in Self-
                            15 and 456
                                                                                Funded Plans

     Connecticut              85,157                      59.3%                     50,498
      Delaware                25,163                      68.3%                     17,186
Dist. Of Columbia             27,375                      49.8%                     11,641
       Hawaii                 44,278                      37.6%                     16,649
       Illinois              340,905                      63.3%                     215,793
      Maryland               168,016                      49.6%                     83,336
    Massachusetts            195,584                      56.6%                     110,701
     Minnesota               127,349                       N/A                      127,349
    New Mexico                43,566                      69.1%                     30,104
       Oregon                 99,246                      53.7%                     53,295
    Pennsylvania             376,451                       N/A                      376,451
    Rhode Island              32,695                      47.9%                     15,661
      Vermont                 18,613                      60.2%                     11,205
     Washington              160,796                      57.4%                     92,297
       Total                1,745,194                        -                     1,212,166


5
 The Medicaid program serves as a secondary payer for contraceptive services in each of the
States listed in Table 2.
6
 For all States listed in this table, the relevant Medicaid FPL used to calculate the figures is
138%, except the District of Columbia (215%).
